Exhibit 10.2





EXECUTION VERSION



--------------------------------------------------------------------------------

CREDIT AGREEMENT   dated as of   April 4, 2007   between   NYSE EURONEXT,   The
SUBSIDIARY BORROWERS Party Hereto,   The LENDERS Party Hereto   and   JPMORGAN
CHASE BANK, N.A. as Administrative Agent   ---------------- $2,000,000,000
----------------   J.P. MORGAN EUROPE LIMITED, as London Administrative Agent  
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC., as Joint Lead
Arrangers and Joint Bookrunners   CITIBANK, N.A., as Syndication Agent   CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, SOCIÉTÉ GÉNÉRALE, and WACHOVIA BANK, N.A., as
Documentation Agents  

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

TABLE OF CONTENTS         Page     ARTICLE I   DEFINITIONS   SECTION 1.01.  
Defined Terms
.................................................................................................................
1 SECTION 1.02.   Classification of Loans and Borrowings
............................................................................ 20
SECTION 1.03.   Terms Generally
..............................................................................................................
20 SECTION 1.04.   Accounting Terms; GAAP
...............................................................................................
20 SECTION 1.05.   Currencies; Currency Equivalents; Provisions Relating to
European       Monetary Union
..............................................................................................................
21   ARTICLE II   THE CREDITS   SECTION 2.01.   The Commitments
............................................................................................................
21 SECTION 2.02.   Loans and Borrowings
.....................................................................................................
22 SECTION 2.03.   Requests for Revolving Borrowings
..................................................................................
23 SECTION 2.04   Competitive Bid Procedure
..............................................................................................
24 SECTION 2.05.   Letters of Credit
..............................................................................................................
27 SECTION 2.06.   Funding of Borrowings
.....................................................................................................
31 SECTION 2.07.   Interest Elections
.............................................................................................................
32 SECTION 2.08.   Termination, Reduction and Increase of Commitments
...................................................... 33 SECTION 2.09.  
Repayment of Loans; Evidence of Debt
............................................................................ 35
SECTION 2.10.   Prepayment of Loans
.......................................................................................................
36 SECTION 2.11.   Fees
................................................................................................................................
37 SECTION 2.12.   Interest
............................................................................................................................
38 SECTION 2.13.   Alternate Rate of Interest
.................................................................................................
40 SECTION 2.14.   Increased Costs
...............................................................................................................
41 SECTION 2.15.   Break Funding Payments
.................................................................................................
42 SECTION 2.16.   Taxes
..............................................................................................................................
42 SECTION 2.17.   Payments Generally; Pro Rata Treatment; Sharing of Set offs
............................................ 45 SECTION 2.18.   Mitigation
Obligations; Replacement of Lenders
............................................................... 47 SECTION 2.19.
  Extension of Commitment Termination Date
..................................................................... 48 SECTION
2.20.   Designation of Subsidiary Borrowers
................................................................................
49   ARTICLE III   REPRESENTATIONS AND WARRANTIES   SECTION 3.01.  
Organization; Powers
.......................................................................................................
51 SECTION 3.02.   Authorization; Enforceability
.............................................................................................
51 - i -


--------------------------------------------------------------------------------

SECTION 3.03.   Governmental Approvals; No Conflicts
............................................................................ 51
SECTION 3.04.   Financial Condition; No Material Adverse Change
............................................................ 51 SECTION 3.05.  
Litigation
..........................................................................................................................
52 SECTION 3.06.   Compliance with Laws, Etc.
.............................................................................................
52 SECTION 3.07.   Investment Company Status
.............................................................................................
52 SECTION 3.08.   Taxes
..............................................................................................................................
52 SECTION 3.09.   ERISA
............................................................................................................................
52 SECTION 3.10.   Representations and Warranties of Foreign Subsidiary
Borrowers ..................................... 52   ARTICLE IV   CONDITIONS  
SECTION 4.01.   Effective Date
..................................................................................................................
53 SECTION 4.02.   Each Credit Event
............................................................................................................
54   ARTICLE V   AFFIRMATIVE COVENANTS   SECTION 5.01.   Financial Statements
and Other Information
...................................................................... 55
SECTION 5.02.   Existence; Conduct of Business
........................................................................................
56 SECTION 5.03.   Payment of Tax Obligations
..............................................................................................
56 SECTION 5.04.   Maintenance of Properties; Insurance
...............................................................................
56 SECTION 5.05.   Books and Records; Inspection Rights
............................................................................. 57
SECTION 5.06.   Compliance with Laws
.....................................................................................................
57 SECTION 5.07.   Use of Proceeds
..............................................................................................................
57   ARTICLE VI   NEGATIVE COVENANTS   SECTION 6.01.   Liens
...............................................................................................................................
57 SECTION 6.02.   Fundamental Changes
......................................................................................................
58 SECTION 6.03.   Minimum Total Stockholders’ Equity
................................................................................
59   ARTICLE VII   EVENTS OF DEFAULT     ARTICLE VIII   THE ADMINISTRATIVE AGENT



- ii -

--------------------------------------------------------------------------------

ARTICLE IX  

MISCELLANEOUS

  SECTION 9.01.   Notices
............................................................................................................................
64 SECTION 9.02.   Waivers; Amendments
.....................................................................................................
65 SECTION 9.03.   Expenses; Indemnity; Damage Waiver
..............................................................................
66 SECTION 9.05.   Survival
...........................................................................................................................
71 SECTION 9.06.   Counterparts; Integration
..................................................................................................
71 SECTION 9.07.   Severability
......................................................................................................................
71 SECTION 9.08.   Right of Setoff
..................................................................................................................
71 SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process
.............................................. 72 SECTION 9.10.   WAIVER OF JURY
TRIAL
...........................................................................................
72 SECTION 9.11.   Judgment Currency
..........................................................................................................
73 SECTION 9.12.   Headings
.........................................................................................................................
73 SECTION 9.13.   Confidentiality
..................................................................................................................
73 SECTION 9.14.   USA PATRIOT Act
........................................................................................................
74 SECTION 9.15.   Waiver of Immunity
..........................................................................................................
74 SECTION 9.16.   Lender Representation – Professional Market Party
.......................................................... 74   ARTICLE X  
GUARANTEE   SECTION 10.01. Guarantee
........................................................................................................................
74 SECTION 10.02. Obligations Unconditional
.................................................................................................
75 SECTION 10.03. Reinstatement
..................................................................................................................
76 SECTION 10.04. Subrogation
.....................................................................................................................
76 SECTION 10.05. Remedies
.........................................................................................................................
76 SECTION 10.06. Continuing Guarantee
.......................................................................................................
76



SCHEDULE 1.01(a) -           Commitments     EXHIBIT A - MCR Cost EXHIBIT B -
Assignment and Assumption Agreement EXHIBIT C - Subsidiary Borrower Designation
EXHIBIT D - Subsidiary Borrower Termination Notice


- iii -

--------------------------------------------------------------------------------

     CREDIT AGREEMENT dated as of April 4, 2007, between NYSE EURONEXT, the
SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

     The Company (as hereinafter defined) has requested that the Lenders (as so
defined) make extensions of credit (by means of loans and/or letters of credit)
to it and certain of its subsidiaries in an original aggregate principal or face
amount not exceeding $2,000,000,000 at any one time outstanding in U.S. dollars
and other agreed currencies. The Lenders are prepared to extend such credit upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:



ARTICLE I

DEFINITIONS



     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are denominated in Dollars
and bear interest at a rate determined by reference to the Alternate Base Rate.

     “Additional Commitment Lender” means any Person that agrees to provide a
Commitment or (in the case of an existing Lender) agrees to increase the amount
of its Commitment, in each case pursuant to Section 2.08(c) or 2.19, with the
consent of the Administrative Agent and each Issuing Lender (such consent not to
be unreasonably withheld).

     “Administrative Agent” means JPMCB, in its capacity as administrative agent
for the Lenders hereunder.

     “Administrative Agent’s Account” means, for each Currency, an account in
respect of such Currency designated by the Administrative Agent in a notice to
the Borrowers and the Lenders.

     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     “Affected Currency” has the meaning set forth in Section 2.13.

     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

     “Agreed Foreign Currency” means, at any time, any of Euros, Pounds Sterling
and, with the agreement of each Lender, any other Foreign Currency, so long as,
in respect of any other Foreign Currency, at such time (a) such Currency is
dealt with in the London interbank deposit market, (b) such Currency is freely
transferable and convertible into Dollars in the



Credit Agreement



--------------------------------------------------------------------------------



- 2 -



London foreign exchange market and (c) no authorization of any Governmental
Authority in the country of issue is required to permit use of such Currency by
any Lender for making any Loan hereunder and/or to permit the relevant Borrower
to borrow and repay the principal thereof and to pay the interest thereon and by
any Issuing Lender for issuing or making any disbursement with respect to any
Letter of Credit hereunder and/or to permit the relevant Borrower to reimburse
any Issuing Lender for any such disbursement or pay the interest thereon or to
permit any Lender to acquire a participation interest in any Letter of Credit or
make any payment to such Issuing Lender in consideration therefor, as
applicable, unless in each case such authorization has been obtained and is in
full force and effect.

     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%.  Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

     “AMF” means the French Financial Markets Authority (Autorité des marchés
financiers).

     “Applicable Additional Margin” means, for each Commitment Utilization Day
(if any) during the relevant period for which interest on any Revolving Loans is
being calculated, 0.05% per annum.

     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment; provided that
if the Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.

     “Applicable Rate” means, for any day, with respect to any Eurocurrency Loan
or with respect to the facility fees or participation fees in respect of Letters
of Credit payable hereunder, as the case may be, the applicable rate per annum
set forth below under the caption “Eurocurrency Spread”, “Facility Fee Rate” or
“Letter of Credit Fee Rate”, respectively, based upon the applicable S&P Rating
and/or Moody’s Rating, on such date:

--------------------------------------------------------------------------------

S&P/Moody’s   Eurocurrency   Facility   Letter of Rating   Spread   Fee Rate  
Credit Fee             Rate

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Category 1   0.11%   0.04%   0.11%   A+/A1 or higher            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Category 2   0.15%   0.05%   0.15%   A/A2            

--------------------------------------------------------------------------------


Credit Agreement

--------------------------------------------------------------------------------



- 3 -

--------------------------------------------------------------------------------

Category 3   0.19%   0.06%   0.19%   A-/A3            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Category 4   0.23%   0.07%   0.23%   < A-/A3 or             unrated            

--------------------------------------------------------------------------------


For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a S&P Rating or Moody’s Rating, as the case may be (other than by reason
of the circumstances referred to in the last sentence of this definition), then
the Applicable Rate shall be based upon the remaining rating, (ii) if the S&P
Rating and the Moody’s Rating shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings, and (iii) if the S&P Rating and the
Moody’s Rating established or deemed to have been established by S&P and
Moody’s, respectively, shall be changed (other than as a result of a change in
the rating system of S&P or Moody’s), such change shall be effective as of the
date on which it is first announced by the applicable rating agency.  Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P or Moody’s
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit B or any other form approved by the Administrative Agent.

     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Commitment Termination Date and the
date of termination of the Commitments.

     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.



Credit Agreement



--------------------------------------------------------------------------------



- 4 -



     “Borrowers” means the Company and any Subsidiary Borrowers, as applicable.

     “Borrowing” means (a) all ABR Loans made, converted or continued on the
same date or (b) all Eurocurrency Revolving Loans or Competitive Loans of the
same Class, Type and Currency that have the same Interest Period (or any single
Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type).

     “Borrowing Request” means a request by any Borrower for a Revolving
Borrowing in accordance with Section 2.03.

     “Business Day” means any day (a) that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York or, with respect to the
obligations of any Foreign Subsidiary Borrower, such other city, if any, as
reasonably determined by the Administrative Agent, as applicable, are authorized
or required by law to remain closed, (b) if such day relates to a borrowing of,
a payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurocurrency Borrowing in
Dollars (or any notice with respect thereto), that is also a day on which
dealings in deposits in Dollars are carried out in the London interbank market,
(c) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing in any Foreign Currency (other than Euros) (or any notice
with respect thereto), or to the issuance or payment under any Letter of Credit
in any Foreign Currency (other than Euros) (or any notice with respect thereto),
that is also a day on which commercial banks and the foreign exchange market
settle payments in the Principal Financial Center for such Foreign Currency
and/or (d) if such day relates to a borrowing or continuation of, a payment or
prepayment of principal of or interest on, or the Interest Period for, any
Eurocurrency Borrowing in Euros (or any notice with respect thereto), or to the
issuance or payment under any Letter of Credit in Euros (or any notice with
respect thereto), that is also a TARGET Day.

     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.14(b), by any lending office of such Lender or
such Issuing Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement that would be complied with generally by similarly situated banks
acting reasonably.

Credit Agreement

--------------------------------------------------------------------------------



- 5 -



     “Change of Control” means (a) the acquisition of beneficial ownership,
directly or indirectly, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Company; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were neither (i)
nominated by, or whose election was approved by, the board of directors of the
Company nor (ii) appointed by directors so nominated or elected; it being
understood that the consummation of the Combination (or any part thereof) shall
not be deemed to be a Change of Control.

     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Competitive Loans.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     “Combination” means the combination of the businesses of NYSE Group and
Euronext, and the related transactions (including the Offer and Merger).

     “Combination Agreement” means the Amended and Restated Combination
Agreement dated as of November 24, 2006 by and among NYSE Group, Euronext, the
Company and Jefferson Merger Sub, Inc., as amended, modified or supplemented
from time to time.

     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01(a), or in the Assignment and Assumption or any
other instrument entered into hereunder pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $2,000,000,000.

     “Commitment Increase” has the meaning set forth in Section 2.08(c).

     “Commitment Increase Date” has the meaning set forth in Section 2.08(c).

     “Commitment Termination Date” means (a) April 4, 2012 (or if such date is
not a Business Day, the immediately preceding Business Day) or (b) with respect
to any Lender the Commitment of which has been extended pursuant to Section
2.19, the date to which such Lender’s Commitment has been so extended.

     “Commitment Utilization Day” means (a) so long as any Commitments hereunder
are in effect, each day that the sum of the total Revolving Credit Exposures and
the aggregate principal amount of the outstanding Competitive Loans exceeds 50%
of the total Commitments and (b) following the termination of the Commitments
hereunder, each day on which any Revolving Loans are outstanding hereunder.



Credit Agreement



--------------------------------------------------------------------------------



- 6 -



     “Company” means NYSE Euronext, a Delaware corporation (formerly known as
NYSE Euronext, Inc.).

     “Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.04.

     “Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

     “Competitive Bid Margin” means, with respect to any Competitive Loan
bearing interest at a rate based on the LIBO Rate, the marginal rate of
interest, if any, to be added to or subtracted from the LIBO Rate to determine
the rate of interest applicable to such Loan, as specified by the Lender making
such Loan in its related Competitive Bid.

     “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Competitive Bid Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Bid.

     “Competitive Bid Request” means a request by the Company for Competitive
Bids in accordance with Section 2.04.

     “Competitive Loan” means a Loan made pursuant to Section 2.04.

     “Consolidated Net Tangible Assets” means the total assets of the Group
(less applicable depreciation, amortization, and other valuation reserves), less
all current liabilities (excluding intercompany liabilities and any such
liability that by its terms is extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed) and all intangible assets of the Group, all as
set forth on the most recent consolidated balance sheet of the Company (or,
prior to the fiscal quarter ending June 30, 2007, determined on a pro forma
basis after giving effect to the Combination, as set forth in the pro forma
consolidated balance sheet of the Company furnished to the Lenders prior to the
Effective Date) prepared in accordance with GAAP.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

     “Currency” means the lawful currency of any country.

     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

     “Delaware Trust” means NYSE Group Trust, a Delaware trust.

Credit Agreement

--------------------------------------------------------------------------------



- 7 -



     “Delaware Trust Option” means the call option remedy of the Delaware Trust
over the priority shares and/or ordinary shares or voting securities of NYSE
Group, Archipelago Holdings, Inc. or their respective subsidiaries and the other
remedies of the Delaware Trust.

     “Dollar Equivalent” means, with respect to any Borrowing or the issuance,
amendment, renewal or extension of a Letter of Credit in any Agreed Foreign
Currency, the amount of Dollars that would be required to purchase the amount of
such Agreed Foreign Currency of such Borrowing or Letter of Credit on the date
two Business Days prior to the date of such Borrowing or issuance, amendment,
renewal or extension of such Letter of Credit (or, in the case of any
determination made under Section 2.10(b) or redenomination under the last
sentence of Section 2.17(a), on the date of determination or redenomination
therein referred to), based upon the spot selling rate at which the
Administrative Agent offers to sell such Agreed Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m., London time, for
delivery two Business Days later.

     “Dollars” or “$” refers to lawful money of the United States of America.

     “Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of any State of the United States of America (including the
District of Columbia).

     “Domestic Subsidiary Borrower” means any Subsidiary Borrower that is a
Domestic Subsidiary.

     “Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.

     “Dutch Foundation Option” means the call option remedy of the Dutch
Foundation over the priority shares and/or common stock or voting securities of
Euronext N.V. or its subsidiaries and the other remedies of the Dutch
Foundation.

      “Effective Date” means the date (which shall be a Business Day not later
May 15, 2007) on which the conditions specified in Section 4.01 are satisfied
(or waived in accordance with Section 9.02).

     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.



Credit Agreement



--------------------------------------------------------------------------------



- 8 -



     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

     “EURIBO Rate” means with respect to any Eurocurrency Loan in Euros for any
Interest Period, the rate per annum equal to the Banking Federation of the
European Union EURIBO Rate (“BFEU EURIBOR”), as published on the Reuters
“EURIBOR01” screen displaying EURIBO Rates (or other commercially available
source providing quotations of BFEU EURIBOR designated by the Administrative
Agent from time to time) at approximately 10:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Euro for
a period equal to such Interest Period; provided that if the applicable screen
shall no longer exist, “EURIBO Rate” shall mean an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the rate at
which deposits in Euros approximately equal in principal amount to such
Borrowing, and for a maturity comparable to such Interest Period are offered to
the principal London office of the Administrative Agent in immediately available
funds in the European interbank market at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided,
further, that “EURIBO Rate” for any Interest Period shall be adjusted, if
applicable, as reasonably determined by the Administrative Agent in accordance
with Exhibit A to reflect the MCR Cost.

     “Euro” means the single currency of Participating Member States of the
European Union.

     “Euro Reference Rate” means, with respect to any Eurocurrency Loan in
Euros, for any day, the rate per annum which is the average of the rates quoted
at approximately 10:00 a.m., London time, to leading banks in the European
interbank market by the Reference Lenders for the offering of overnight deposits
in Euro, as determined by the Administrative Agent.

     “Euro Reference Rate Loan” means any Loan bearing interest at the Euro
Reference Rate.

Credit Agreement

--------------------------------------------------------------------------------



- 9 -



     “Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to (a) in the case of a Revolving Loan, the LIBO
Rate, the EURIBO Rate or the Euro Reference Rate, as applicable and (b) in the
case of a Competitive Loan, the LIBO Rate for Dollars.

     “Eurodollar”, when used in reference to any Competitive Loan or Competitive
Borrowing, refers to such Competitive Loans, or the Competitive Loans comprising
such Borrowing, that bear interest at a rate determined by reference to the LIBO
Rate for Dollars.

     “Euronext” means Euronext N.V., a company organized under the laws of The
Netherlands.

     “Event of Default” has the meaning set forth in Article VII.

     “Excluded Taxes” means, with respect to the Administrative Agent, any
Issuing Lender, any Lender or any other recipient of any payment to be made by
or on account of any obligation of the Company or any Subsidiary Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by reference
to) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, or any other jurisdiction in which it is subject to Tax solely as a
result of any present or former connection between the Administrative Agent,
such Lender or other recipient, as applicable, and the jurisdiction imposing
such Tax other than a present or former connection solely as a result of the
activities and transactions specifically contemplated by this Agreement, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) of this definition,
(c) in the case of a Non-U.S. Issuing Lender or Non-U.S. Lender to a U.S.
Borrower (other than an assignee pursuant to a request by the Company under
Section 2.18(b)), any withholding tax that is imposed on amounts payable to such
Non-U.S. Issuing Lender or Non-U.S. Lender at the time such Non-U.S. Issuing
Lender or Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Issuing Lender’s or Non-U.S.
Lender’s failure to comply with Section 2.16(e), except to the extent that such
Non-U.S. Issuing Lender or Non-U.S. Lender or its assignor (if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Company or any Domestic Subsidiary Borrower
with respect to such withholding tax pursuant to Section 2.16(a); and (d) in the
case of a Foreign Subsidiary Borrower (other than an assignee pursuant to a
request by the Company under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to the Administrative Agent, the Issuing Lender or
Lender solely by reason of the Administrative Agent, the Issuing Lender or
Lender, respectively, failing to comply with its obligations under Section
2.16(g).

     “Existing Commitment Termination Date” has the meaning set forth in Section
2.19(a).

     “Extension Effective Date” has the meaning set forth in Section 2.19(a).



Credit Agreement



--------------------------------------------------------------------------------



- 10 -



     “Extension Request” has the meaning set forth in Section 2.19(a).

     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     “Financial Officer” means the chief executive officer, chief financial
officer, principal accounting officer, treasurer or controller of the Company.

     “Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans constituting such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.

     “Foreign Currency” means any Currency other than Dollars.

     “Foreign Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “Foreign Subsidiary Borrower” means any Subsidiary Borrower that is a
Foreign Subsidiary.

     “GAAP” means generally accepted accounting principles in the United States
of America, giving effect for purposes hereof to Section 1.04.

     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

     “Group” means the Company and its Subsidiaries.

     “Group Member” means any entity within the Group.

     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of



Credit Agreement



--------------------------------------------------------------------------------



- 11 -



guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

     “Guaranteed Obligations” has the meaning set forth in Section 10.01.

     “Guarantor” has the meaning set forth in Section 10.01.

     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     “Historical Financial Statements” means the audited consolidated balance
sheet of NYSE Group and its Subsidiaries as of and for the fiscal year ended
December 31, 2006 and the related consolidated statements of income,
stockholders’ equity and cash flows of the NYSE Group and its Subsidiaries for
the fiscal year ended on said date, reported on by PricewaterhouseCoopers LLP,
independent public accountants.

     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business), (e)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (but if such Indebtedness has not
been assumed, only up to lesser of the amount of such Indebtedness or the fair
market value of the property subject to such Lien), (f) all Guarantees by such
Person, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.



Credit Agreement



--------------------------------------------------------------------------------



- 12 -



     “Indemnified Taxes” means Taxes other than Excluded Taxes.

     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Company that is not guaranteed by any other Person or subject to
any other credit enhancement.

     “Interest Election Request” means a request by any Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan (other than any Euro Reference Rate Loan), the last day of the
Interest Period for the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Euro Reference Rate Loan, the last day of each calendar
month and (d) with respect to any Fixed Rate Loan, the last day of the Interest
Period for the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

     “Interest Period” means:

     (a) with respect to any Revolving Eurocurrency Loan or Borrowing (other
than any Euro Reference Rate Loan or Borrowing), the period commencing on the
date of such Loan or Borrowing and ending on the numerically corresponding day
in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, nine or twelve months or a shorter period) thereafter
or, with respect to such portion of any Revolving Eurocurrency Loan or Borrowing
(other than any Euro Reference Rate Loan or Borrowing) that is scheduled to be
repaid on the Commitment Termination Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Commitment Termination Date, as specified in the applicable Borrowing Request or
Interest Election Request;

     (b) with respect to any Competitive Eurodollar Loan or Borrowing, the
period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, nine or twelve months or a
shorter period) thereafter or, with respect to such portion of any Competitive
Eurodollar Loan or Borrowing that is scheduled to be repaid on the Commitment
Termination Date, a period of less than one month’s duration commencing on the
date of such Loan or Borrowing and ending on the Commitment Termination Date, as
specified in the applicable Competitive Bid Request; and

     (c) with respect to any Fixed Rate Loan or Borrowing, the period (which
shall not be less than 7 days or more than 360 days) commencing on the date of
such Loan or Borrowing and ending on the date specified in the applicable
Competitive Bid Request;

Credit Agreement

--------------------------------------------------------------------------------



- 13 -



provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurocurrency Borrowing (other than an Interest
Period pertaining to a Eurocurrency Borrowing that ends on the Commitment
Termination Date that is permitted to be of less than one month’s duration as
provided in this definition) that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and, in the case of a Revolving Loan, thereafter shall be the effective
date of the most recent conversion or continuation of such Loan, and the date of
a Revolving Borrowing comprising Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loans.

     “Issuing Lender” means JPMCB and each other Lender designated by the
Company as an “Issuing Lender” hereunder that has agreed to such designation
(and is acceptable to the Administrative Agent, such acceptance not to be
unreasonably withheld or delayed), each in its capacity as an issuer of one or
more Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(j), in each case so long as such Person shall remain an
Issuing Lender hereunder. Any Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

     “JPMCB” means JPMorgan Chase Bank, N.A.

     “LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of any Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

     “Lenders” means the Persons listed on Schedule 1.01(a) and any other Person
that shall have become a Lender party hereto pursuant to the terms hereof, other
than any such Person that ceases to be such a party hereto.

     “Letter of Credit” means any standby letter of credit issued pursuant to
this Agreement.

     “Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing

Credit Agreement

--------------------------------------------------------------------------------



- 14 -



or providing for the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit.

     “LIBO Rate” means, with respect to any Eurocurrency Borrowing in any
Currency other than in Euros for any Interest Period, the rate appearing on Page
3750 of the Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the relevant
Currency in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period (or,
in the case of any Eurocurrency Borrowing in Pounds Sterling, on the first day
of such Interest Period), as the rate for deposits in such Currency with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which deposits in the relevant
Currency approximately equal in principal amount to such Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period (or, in the case of any
Eurocurrency Borrowing in Pounds Sterling, on the first day of such Interest
Period). The “LIBO Rate” for any Interest Period shall be adjusted, if
applicable, as reasonably determined by the Administrative Agent in accordance
with Exhibit A to reflect the MCR Cost.

     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, charge, security interest or similar encumbrance
in, on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or other title retention agreement
(but not an operating lease) relating to such asset.

     “Loan Documents” means, collectively, this Agreement, the Notes, the Letter
of Credit Documents, and each Subsidiary Borrower Designation.

     “Loans” means the loans made by the Lenders to the Borrowers pursuant to
this Agreement.

     “Local Time” means, with respect to any Loan denominated in or any payment
to be made in any Currency, the local time in the Principal Financial Center for
the Currency in which such Loan is denominated or such payment is to be made.
For the avoidance of doubt, for Loans in Euros, the Principal Financial Center
for the purposes of determining Local Time shall be Brussels, Belgium.

     “Margin Stock” means “margin stock” within the meaning of Regulations U and
X of the Board.

     “Material Adverse Effect” means a material adverse effect on (a) the
property, business, operations or financial condition of the Group taken as a
whole, (b) the ability of any Borrower to perform its obligations hereunder and
(c) the validity or enforceability of this

Credit Agreement

--------------------------------------------------------------------------------



- 15 -



Agreement and the other Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.

     “Material Indebtedness” means Indebtedness (excluding any Indebtedness
outstanding hereunder), or obligations in respect of one or more Swap
Agreements, of any one or more Group Members in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Group Member in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Group Member would be required to pay if such
Swap Agreement were terminated at such time.

     “MCR Cost” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Exhibit A.

     “Merger” has the meaning assigned to such term in the Combination
Agreement.

     “Moody’s” means Moody’s Investors Service, Inc.

     “Moody’s Rating” means, at any time, the then current rating by Moody’s of
the Index Debt.

     “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Company or any of its Subsidiaries contributes
or is obligated to contribute.

     “Non-Extending Lender” has the meaning set forth in Section 2.19(a).

     “Non-U.S. Issuing Lender” means any Issuing Lender that is organized under
the laws of a jurisdiction other than laws of the United States of America, any
State thereof or the District of Columbia.

     “Non-U.S. Lender” means any Lender that is organized under the laws of a
jurisdiction other than laws of the United States of America, any State thereof
or the District of Columbia.

     “Note” means, collectively, the promissory notes (if any) of each Borrower
issued pursuant to this Agreement.

     “NYSE Euronext Holding” means NYSE Euronext (Holding) N.V., a company
organized under the laws of The Netherlands.

     “NYSE Group” means NYSE Group, Inc., a Delaware corporation.

     “Offer” has the meaning assigned to such term in the Combination Agreement
and includes, for the avoidance of doubt, any subsequent offering period
(période de réouverture de l’offre).

Credit Agreement

--------------------------------------------------------------------------------



- 16 -



     “Other NYSE Euronext Credit Agreement” means that certain 364-Day Credit
Agreement dated as of April 4, 2007 among the Company, the subsidiary borrowers
party thereto, the lenders party thereto and JPMCB as administrative agent
thereunder (including any 364-day credit agreement that replaces or renews the
credit facility under such 364-Day Credit Agreement or any such replacement
credit agreement).

     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, or similar governmental charges or
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement and the other
Loan Documents. Other Taxes shall not include any Taxes imposed on (or measured
by reference to) gross income, net income, or gain.

     “Participant” has the meaning set forth in Section 9.04(c)(i).

     “Participating Member State” means any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

     “Permitted Encumbrances” means:

   (a) Liens imposed by law or any Governmental Authority for taxes, assessments
or charges that are not yet due or are being contested in compliance with
Section 5.03;

   (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or where the
validity or amount thereof is being contested in good faith by appropriate
proceedings;

   (c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

   (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

   (e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII; and

   (f) easements, zoning restrictions, minor title imperfections, restrictions
on use, rights of way and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of any Group Member;



Credit Agreement



--------------------------------------------------------------------------------



- 17 -



provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
sponsored, maintained or contributed to by the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is obligated to
contribute.

     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

     “Pounds Sterling” means the lawful currency of England.

     “Presenting Banks” means the “établissements présentateurs” of the Offer,
pursuant to the General Rules of the AMF, namely Citigroup Global Markets
Limited, acting through its Paris branch, Société Générale and JPMorgan Chase
Bank, N.A., acting through its Paris branch.

     “Principal Financial Center” means, in the case of any Currency, the
principal financial center where such Currency is cleared and settled, as
determined by the Administrative Agent.

     “Pro Forma Total Stockholders’ Equity” means total consolidated
stockholders’ equity of the Company and its Subsidiaries, determined on a pro
forma basis after giving effect to the Combination, as set forth in the pro
forma consolidated balance sheet of the Company furnished to the Lenders prior
to the Effective Date.

     “Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

     “Reference Lenders” shall be three Lenders designated from time to time by
the Administrative Agent in consultation with the Company. The initial Reference
Lenders are JPMorgan Chase Bank, N.A., Citibank, N.A. and Société Générale.

     “Register” has the meaning set forth in Section 9.04(b)(iv).

     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.



Credit Agreement



--------------------------------------------------------------------------------



- 18 -



     “Relevant Jurisdiction” means, with respect to any Subsidiary Borrower, the
jurisdiction of its organization.

     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans held by any of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.

     “Revolving”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.01.

     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the aggregate outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.

     “S&P” means Standard & Poor’s Ratings Group.

     “S&P Rating” means, at any time, the then current rating by S&P of the
Index Debt.

     “SEC” means the Securities and Exchange Commission or any Governmental
Authority succeeding to its principal functions.

     “Significant Group Member” has the meaning set forth in Section 6.02.

     “Significant Subsidiary” means any Subsidiary that is a “significant
subsidiary” as defined in Rule 1-02(w) of Regulation S-X under the Securities
Act of 1933, as amended and in effect from time to time; provided that,
notwithstanding the foregoing, “Significant Subsidiary” shall include each
Subsidiary Borrower.

     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Company.

     “Subsidiary Borrower” means each Subsidiary of the Company that is listed
on the signature pages hereof under the caption “SUBSIDIARY BORROWERS” and each
other Subsidiary of the Company that shall become a Subsidiary Borrower pursuant
to Section 2.20, in



Credit Agreement



--------------------------------------------------------------------------------



- 19 -



each case so long as any such Subsidiary shall remain a Subsidiary Borrower
hereunder. The term “Subsidiary Borrower” includes any of the Domestic
Subsidiary Borrowers and the Foreign Subsidiary Borrowers.

     “Subsidiary Borrower Designation” means a Subsidiary Borrower Designation
entered into by the Company and a Subsidiary of the Company pursuant to Section
2.20, pursuant to which such Subsidiary shall (subject to the terms and
conditions of Section 2.20(b)) be designated as a Borrower hereunder,
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent.

     “Subsidiary Borrower Termination Notice” has the meaning set forth in
Section 2.20(c).

     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Group Member shall be a Swap Agreement.

     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or any successor settlement
system as determined by the Administrative Agent) is open for the settlement of
payments in Euros.

     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

     “Total Stockholders’ Equity” means total consolidated stockholders’ equity
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

     “Transactions” means the execution and delivery by each of the Company and
each Subsidiary Borrower of this Agreement and the other Loan Documents to which
it is a party, the performance of their respective obligations hereunder, and
the borrowing of Loans and issuance of Letters of Credit hereunder.

     “Trust Options” means the Delaware Trust Option and the Dutch Foundation
Option.

     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to a Eurocurrency interest rate generally, or
specifically, in the case of a Revolving Loan or Borrowing, the Alternate Base
Rate, the LIBO Rate, the EURIBO Rate or the Euro Reference Rate or, in the case
of a Competitive Loan or Borrowing, the LIBO Rate for Dollars or a Fixed Rate.



Credit Agreement



--------------------------------------------------------------------------------



- 20 -



     “U.S. Borrower” means the Company or any Domestic Subsidiary Borrower, as
applicable.

     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan” or “Eurodollar Competitive Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “EURIBO Rate Borrowing”) or by Class and Type (e.g., a “EURIBO Rate
Revolving Borrowing”). Loans and Borrowings may also be classified and referred
to by Currency.

     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. In the
computation of time in this Agreement from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”.

     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.



Credit Agreement



--------------------------------------------------------------------------------



- 21 -



     SECTION 1.05. Currencies; Currency Equivalents; Provisions Relating to
European Monetary Union. (a) At any time, any reference in this Agreement to the
Currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such Currency is the same as it was on the
date hereof. Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing, together with all other Borrowings then outstanding or to be borrowed
at the same time as such Borrowing, would exceed the aggregate amount of the
Commitments, (ii) the aggregate unutilized amount of the Commitments and (iii)
the outstanding aggregate principal amount of Borrowings, the outstanding
principal amount of any Borrowing that is denominated in any Agreed Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of Foreign
Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”).

     (b) Each obligation hereunder of any party hereto that is denominated in
the Foreign Currency of a country that is not a Participating Member State on
the date hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euros in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in
Euros or such Currency, such party shall be entitled to pay or repay such amount
either in Euros or in such Currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Agreed Foreign Currency of any
country that becomes a Participating Member State after the date on which such
Currency becomes an Agreed Foreign Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State, unless the Company reasonably
objects thereto; provided that, with respect to any Borrowing denominated in
such Currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrowers to the Lenders
and the Issuing Lenders, and of the Lenders and the Issuing Lenders to the
Borrowers, under or pursuant to this Agreement, each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the date hereof, unless the
Company reasonably objects thereto.



ARTICLE II

THE CREDITS



     SECTION 2.01. The Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans in Dollars or any
Agreed Foreign



Credit Agreement



--------------------------------------------------------------------------------



- 22 -



Currency to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, each Borrower may
borrow, prepay and reborrow Revolving Loans.

     SECTION 2.02. Loans and Borrowings.

     (a) Obligations of Lenders. Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans of the same Currency and Type made by
the Lenders ratably in accordance with their respective Commitments. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

     (b) Types of Loans. Subject to Section 2.13, (i) each Revolving Borrowing
by any U.S. Borrower shall be constituted entirely of ABR Loans or of
Eurocurrency Loans denominated in the same Currency as such Borrower may request
in accordance herewith, (ii) each Revolving Borrowing by any Foreign Subsidiary
Borrower shall be constituted entirely of Eurocurrency Loans denominated in the
same Currency as such Foreign Subsidiary Borrower may request in accordance
herewith and (iii) each Competitive Borrowing shall be constituted entirely of
Eurodollar Loans or Fixed Rate Loans in Dollars as the Company may request in
accordance herewith. Each ABR Loan shall be denominated in Dollars. Each Lender
at its option may make any Eurocurrency Loan to any Borrower by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

     (c) Minimum Amounts. Each Revolving Borrowing shall be in an amount at
least equal to 1,000,000 units of the relevant Currency or, with respect to any
Agreed Foreign Currency, such other minimum amount as may be agreed to by the
Administrative Agent; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. Each Competitive Borrowing shall be in an amount at least equal to
$1,000,000.

     (d) Limitation on Number of Borrowings. Borrowings of more than one Class,
Currency and Type may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten Eurocurrency Revolving Borrowings
outstanding.

     (e) Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, no Borrower shall be entitled to request (or to elect to convert
or continue) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date (provided that, if at any time there shall
exist different Commitment Termination Dates for

Credit Agreement

--------------------------------------------------------------------------------



- 23 -



the Lenders hereunder, such Interest Period shall not end after the latest
applicable Commitment Termination Date).

     SECTION 2.03. Requests for Revolving Borrowings.

     (a) Notice by Borrowers. To request a Revolving Borrowing, a Borrower shall
notify the Administrative Agent of such request by telephone:

   (i) in the case of an ABR Borrowing by any U.S. Borrower, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing;

   (ii) in the case of a Eurocurrency Borrowing in Dollars by any U.S. Borrower,
not later than 1:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing (or such shorter period as the Administrative
Agent may agree);

   (iii) in the case of a Eurocurrency Borrowing in Euros bearing interest at
the Euro Reference Rate, not later than 9:00 a.m., London time, on the date of
the proposed Borrowing;

   (iv) in the case of a Eurocurrency Borrowing in Euros bearing interest at the
EURIBO Rate, not later than 1:00 p.m., London time, three Business Days before
the date of the proposed Borrowing (or such shorter period as the Administrative
Agent may agree); or

   (v) in the case of a Eurocurrency Borrowing in any Agreed Foreign Currency
(other than Euros) or in the case of any Eurocurrency Borrowing in Dollars by
any Foreign Subsidiary Borrower, not later than 1:00 p.m., London time, three
Business Days before the date of the proposed Borrowing (or such shorter period
as the Administrative Agent may agree).

Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the relevant Borrower.

     (b) Content of Borrowing Requests. Each telephonic and written Borrowing
Request for a Revolving Borrowing by any Borrower shall specify the following
information in compliance with Section 2.02:

   (i) the aggregate amount and Currency of the requested Borrowing;

   (ii) the date of such Borrowing, which shall be a Business Day;

   (iii) in the case of a Borrowing in Dollars by any U.S. Borrower, whether
such Borrowing will bear interest at the Alternate Base Rate or the LIBO Rate;

   (iv) in the case of a Eurocurrency Borrowing in Euros, whether such Borrowing
will bear interest at the EURIBO Rate or the Euro Reference Rate; and



Credit Agreement



--------------------------------------------------------------------------------



- 24 -



   (v) in the case of a Eurocurrency Borrowing (other than any Euro Reference
Rate Loan), the Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(e); and

   (vi) the location and number of the account to which funds are to be
disbursed.

     (c) Notice by Administrative Agent to Lenders. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

     (d) Failure to Elect. (i) With respect to any Borrowing Request in respect
of a Revolving Borrowing by any U.S. Borrower:

   (A) if no election as to the Currency of such Borrowing is specified, then
the requested Revolving Borrowing shall be denominated in Dollars;

   (B) if no election as to the Type of such Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing, unless an Agreed Foreign Currency
has been specified, in which case such Borrowing shall be a Eurocurrency
Borrowing in such Agreed Foreign Currency; and

   (C) if no Interest Period is specified with respect to any requested
Revolving Eurocurrency Borrowing, (i) if the Currency specified for such
Borrowing is Dollars (or if no Currency has been so specified), the requested
Borrowing shall be made instead as an ABR Borrowing and (ii) if the Currency
specified for such Borrowing is an Agreed Foreign Currency, the relevant
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

     (ii) With respect to any Borrowing Request in respect of a Revolving
Borrowing by any Foreign Subsidiary Borrower:

   (A) if no election as to the Currency of such Borrowing is specified, then
the requested Revolving Borrowing shall be denominated in Euros; and

   (B) if no Interest Period is specified with respect to such Borrowing, such
Foreign Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration.



     SECTION 2.04 Competitive Bid Procedure.



     (a) Requests for Bids by Company. Subject to the terms and conditions set
forth herein, from time to time during the Availability Period the Company may
request Competitive Bids for Competitive Loans to be made to the Company in
Dollars and may (but shall not have any obligation to) accept Competitive Bids
and borrow Competitive Loans; provided that the sum of the total Revolving
Credit Exposures plus the aggregate principal



Credit Agreement



--------------------------------------------------------------------------------



- 25 -



amount of outstanding Competitive Loans shall not exceed the total Commitments.
To request Competitive Bids, the Company shall notify the Administrative Agent
of such request by telephone, in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that the Company may submit up to (but not more than) five
Competitive Bid Requests on the same day. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Company. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

   (i) the aggregate amount of the requested Borrowing; 

   (ii) the date of such Borrowing, which shall be a Business Day;

   (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing; 

   (iv) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(e); and 

   (v) the location and number of the account to which funds are to be
disbursed.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

     (b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Company in response to a
Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Competitive Eurodollar Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 9:30 a.m., New York City time, on the proposed date of such
Competitive Borrowing. Competitive Bids that do not conform substantially to the
form approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $1,000,000 or a larger multiple of
$1,000,000) and which may equal the entire principal amount of the Competitive
Borrowing requested by the Company) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period for each such Loan and the last day thereof.



Credit Agreement



--------------------------------------------------------------------------------



- 26 -



     (c) Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify the Company by telecopy of the Competitive Bid Rate and
the principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

     (d) Acceptance of Bids by Company. Subject only to the provisions of this
paragraph, the Company may accept or reject any Competitive Bid. The Company
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Competitive
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid made at
a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Company shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Company may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $1,000,000 (or a larger multiple of $1,000,000); provided further that
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
above the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Company. A notice given by the Company pursuant to this
paragraph shall be irrevocable.

     (e) Notification of Acceptances by Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

     (f) Bids by Administrative Agent. If the Administrative Agent shall elect
to submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Company at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

     (g) Funding of Competitive Bid Loans. Any Lender whose offer to make any
Competitive Bid Loan has been accepted in accordance with the terms and
conditions of this Section 2.04 shall, not later than 12:00 noon New York City
time on the date specified for the making of such Competitive Bid Loan, make the
amount of such Competitive Bid Loan available to the Administrative Agent at an
account designated by the Administrative Agent, in



Credit Agreement



--------------------------------------------------------------------------------



- 27 -



immediately available funds, for account of the Company. The amount so received
by the Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Company on such date by depositing the same,
in immediately available funds, in an account designated by the Company.

     SECTION 2.05. Letters of Credit.

     (a) General. Subject to the terms and conditions set forth herein, any
Borrower (on behalf of itself or any of its Subsidiaries) may request the
issuance of Letters of Credit in Dollars or any Agreed Foreign Currency for the
account of such Borrower, in a form acceptable to the Administrative Agent and
the relevant Issuing Lender (such acceptance not to be unreasonably withheld or
delayed), at any time and from time to time during the Availability Period. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the relevant Borrower (or the
Company on its behalf) to, or entered into by the relevant Borrower (or the
Company on its behalf) with, the relevant Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control. Letters of
Credit issued hereunder shall constitute utilization of the Commitments.

     (b) Notice of Issuance, Amendment, Renewal, Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the relevant Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Lender) to the Issuing Lender that is
selected by it to issue such Letter of Credit and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount and Currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the relevant Issuing Lender, the relevant
Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit.

     (c) Limitation on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the total LC Exposure shall not exceed $200,000,000 and (ii) the sum of (x) the
total Revolving Credit Exposures plus (y) the aggregate principal amount of
outstanding Competitive Loans shall not exceed the total Commitments.

     (d) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Commitment Termination Date; provided that, if at any time there
shall exist different Commitment Termination Dates for the



Credit Agreement



--------------------------------------------------------------------------------



- 28 -



Lenders hereunder, the “Commitment Termination Date” referred to in clause (ii)
above shall refer to the latest applicable Commitment Termination Date; provided
further that any Letter of Credit with a one year term may provide for automatic
renewal thereof for additional one year periods, which in no event shall extend
beyond the date referred to in clause (ii) above.

     (e) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lenders or the Lenders, the relevant Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

     In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the relevant Issuing Lender, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Lender and not reimbursed by the
relevant Borrower on the date due as provided in paragraph (f) of this Section,
or of any reimbursement payment required to be refunded to the relevant Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to the immediately succeeding paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Lender or, to the
extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Lenders and such Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the relevant Borrower of its obligation
to reimburse such LC Disbursement.

     (f) Reimbursement. If the relevant Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the relevant Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 p.m., Local Time, on (i) the
Business Day that the relevant Borrower receives notice of such LC Disbursement,
if such notice is received prior to 11:00 a.m., Local Time, or (ii) the Business
Day immediately following the day that the relevant Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt,
provided that if such LC Disbursement is not less than $1,000,000 and such
Letter of Credit is denominated in Dollars or Euro, the relevant Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Loan or



Credit Agreement



--------------------------------------------------------------------------------



- 29 -



Euro Reference Rate Loan in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Loan. If the relevant Borrower fails to make such payment when
due and shall not have requested a Loan in accordance with Section 2.03, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement
and Currency, the payment then due from the relevant Borrower in respect thereof
and such Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the relevant Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders.

     (g) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision thereof, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) the occurrence of any Default, (v)
the existence of any proceedings of the type described in clause (g) or (h) of
Article VII with respect to any Borrower or (vi) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.

     Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the Issuing Lender thereof or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrowers or to any Lender that has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by such Borrower and the Lenders to the extent permitted by
applicable law) suffered by the Borrowers or any such Lender, as the case may
be, that are caused by an Issuing Lender’s failure to exercise the standard of
care agreed to hereunder to be applicable when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Lender (as finally
determined by a court of competent jurisdiction), such Issuing Lender shall be
deemed to



Credit Agreement



--------------------------------------------------------------------------------



- 30 -



have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the relevant Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

     (h) Disbursement Procedures. The relevant Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Lender. The
relevant Issuing Lender shall promptly notify the Administrative Agent and the
relevant Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the relevant Borrower of its obligation to reimburse such
Issuing Lender and the Lenders with respect to any such LC Disbursement.

     (i) Interim Interest. If the relevant Issuing Lender shall make any LC
Disbursement, then, unless the relevant Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the relevant Borrower
reimburses such LC Disbursement, (i) in the case of any Letter of Credit for the
account of any U.S. Borrower denominated in Dollars, at the rate per annum then
applicable to ABR Revolving Loans and (ii) otherwise, at the rate per annum
which would have been payable if the overdue amount had, during the period of
nonpayment, constituted a Loan in the relevant Currency of the overdue amount
with an Interest Period reasonably selected by the Administrative Agent;
provided that, if the relevant Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.12(d) shall
apply. Interest accrued pursuant to this paragraph shall be for account of the
relevant Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse the
relevant Issuing Lender shall be for account of such Lender to the extent of
such payment.

     (j) Additional Issuing Lenders; Termination of Issuing Lenders. An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender. The Administrative Agent
shall notify the Lenders of any such addition or termination. At the time any
such termination shall become effective, the relevant Borrower or Borrowers
shall pay all unpaid fees accrued pursuant to Section 2.11(b) for account of the
Issuing Lender being terminated. From and after the effective date of any such
addition, the new Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter. After the termination of an Issuing Lender hereunder, the
terminated Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to any outstanding Letters of Credit issued by it prior to such
termination, but shall not be



Credit Agreement



--------------------------------------------------------------------------------



- 31 -



required to issue any new Letters of Credit or to renew or extend any such
outstanding Letters of Credit.

     (k) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the second Business Day following the date that the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral with respect to undrawn Letters of Credit and, in the case of
unreimbursed LC Disbursements or accrued interest thereon, the repayment of the
aggregate amount of such LC Disbursements or interest, pursuant to this
paragraph or (ii) the Company shall be required to provide cover for LC Exposure
pursuant to Section 2.10(b), the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (in the case of undrawn amounts of outstanding Letters of
Credit), or repay (in the case of unreimbursed LC Disbursements or accrued
interest thereon), an aggregate amount in Dollars equal to (x) in the case of
clause (i) above, the total LC Exposure (which, in the case of any LC Exposure
denominated in a Foreign Currency, shall be the Dollar Equivalent thereof) as of
such date plus any accrued and unpaid interest thereon and (y) in the case of
cover pursuant to Section 2.10(b), the amount required under Section 2.10(b);
provided that the obligation to deposit such cash collateral or repay such LC
Disbursements or accrued interest shall become effective immediately, and such
deposit or payment shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (g) or (h) of Article VII. Any such
deposit shall be held by the Administrative Agent as collateral for the LC
Exposure under this Agreement, and for this purpose the Company hereby grants a
security interest to the Administrative Agent for the benefit of the Lenders and
the Issuing Lenders in such collateral account and in any financial assets (as
defined in the Uniform Commercial Code) or other property held therein. The
Administrative Agent shall cause all such cash collateral to be returned to the
Company within three Business Days after (A) in the case of clause (i) above,
the applicable Event of Default shall have been cured or waived (so long as no
other Event of Default has occurred and is continuing at such time) or (B) in
the case of clause (ii) above, cover for LC Exposure pursuant to Section 2.10(b)
shall no longer be required.

     SECTION 2.06. Funding of Borrowings.

     (a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, or (in the case of any ABR Borrowing) by 2:00
p.m., New York time, in each case to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the relevant Borrower by
remitting the amounts so received, in like funds, to an account designated by
such Borrower in the Borrowing Request or Competitive Bid Request promptly on
the same day following receipt thereof from the relevant Lenders.

     (b) Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to or (in the case of any ABR
Borrowing or Euro Reference Rate Borrowing) on the proposed date of any
Borrowing that such Lender will not



Credit Agreement



--------------------------------------------------------------------------------



- 32 -



make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the relevant Lender and the relevant Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, calculated at a rate of interest determined by the Administrative Agent
to reflect its cost of funds. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

     SECTION 2.07. Interest Elections.

     (a) Elections by Borrowers for Revolving Borrowings. Each Revolving
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Revolving Eurocurrency Borrowing (other than for
any Euro Rate Reference Loan), shall have the Interest Period specified in such
Borrowing Request. Thereafter, the relevant Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Revolving Eurocurrency Borrowing (other than
for any Euro Rate Reference Loan), may elect the Interest Period therefor, all
as provided in this Section and to the extent the applicable Borrower would be
entitled to request a Borrowing of such Type as a new Borrowing hereunder;
provided that (i) a Revolving Borrowing denominated in one Currency may not be
continued as, or converted to, a Revolving Borrowing in a different Currency,
and (ii) no Revolving Eurocurrency Borrowing in a Currency other than Dollars
may be continued if, after giving effect thereto, the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans would exceed the total Commitments The relevant Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings, which may not be converted or continued.

     (b) Notice of Elections. To make an election pursuant to this Section, the
relevant Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower.

     (c) Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:



Credit Agreement



--------------------------------------------------------------------------------



- 33 -



   (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing); 

   (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

   (iii) whether, in the case of a Borrowing in Dollars by a U.S. Borrower, the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and 

   (iv) in the case of a Eurocurrency Borrowing (other than a Euro Reference
Rate Borrowing), the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period” and permitted under Section 2.02(e) .

     (d) Notice by Administrative Agent to Lenders. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

     (e) Failure to Elect; Events of Default. If any Borrower fails to deliver a
timely and complete Interest Election Request with respect to a LIBO Rate or
EURIBO Rate Revolving Borrowing of such Borrower prior to the end of the
Interest Period therefor, then, unless such Borrowing is repaid as provided
herein, (i) if such Borrowing is made to any U.S. Borrower and is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign
Currency or is made to any Foreign Subsidiary Borrower, the relevant Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the relevant Borrower, then, so long as an Event
of Default is continuing, no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one month’s duration.

     SECTION 2.08. Termination, Reduction and Increase of Commitments.

     (a) Scheduled Termination. Unless previously terminated, the Commitments
shall terminate on the Commitment Termination Date.

     (b) Voluntary Termination or Reduction. The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount equal to at least $1,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments. The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments hereunder at least three Business Days
prior to the effective date of



Credit Agreement



--------------------------------------------------------------------------------



- 34 -



such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditional, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent.

     (c) Increase of Commitment.

     (i) Requests for Increase. The Company may, at any time following the
Effective Date, effect an increase in the Commitments hereunder (each such
increase being a “Commitment Increase”) by having an Additional Commitment
Lender provide a new or additional Commitment hereunder, by notice to the
Administrative Agent specifying the amount of the relevant Commitment Increase,
the identity of the Additional Commitment Lender(s) and the date on which such
increase is to be effective (the “Commitment Increase Date”), which shall be a
Business Day at least three Business Days after delivery of such notice;
provided that:

     (A) the minimum amount of each Commitment Increase shall be $50,000,000;

     (B) the aggregate amount of all Commitment Increases hereunder, together
with all commitment increases after the Effective Date under the Other NYSE
Euronext Credit Agreement, shall not exceed $1,000,000,000;

     (C) at the time of any such Commitment Increase, no Default shall have
occurred and be continuing or would result therefrom; and

     (D) the representations and warranties set forth in Article III shall be
true and correct on and as of the Commitment Increase Date as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

Each notice by the Company under this paragraph shall be deemed to constitute a
representation and warranty by the Company as to the matters specified in
clauses (B), (C) and (D) above as of the relevant Commitment Increase Date.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Additional Commitment Lender and any election
to do so shall be in the sole discretion of each Lender.

     (ii) Effectiveness of Increase. Each Commitment Increase (and the new or
additional Commitment of each Additional Commitment Lender resulting therefrom)
shall become effective as of the relevant Commitment Increase Date upon receipt
by the Administrative Agent, on or prior to 9:00 a.m., New York City time, on
such Commitment Increase Date, of:

Credit Agreement

--------------------------------------------------------------------------------



- 35 -



   (A) a certificate of a duly authorized officer of the Company stating that
the conditions with respect to such Commitment Increase under this paragraph (c)
have been satisfied; 

   (B) an agreement, in form and substance satisfactory to the Company and the
Administrative Agent, pursuant to which such Additional Commitment Lender shall,
effective as of such Commitment Increase Date, provide a new or additional
Commitment hereunder in the amount specified therein and (if not then an
existing Lender) become a Lender hereunder, in each case duly executed by such
Additional Commitment Lender and the Company and acknowledged by the
Administrative Agent; and

   (C) such evidence of authority of the Company to effect such Commitment
Increase as the Administrative Agent may reasonably requested by the
Administrative Agent.

Upon the Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificate and/or other documents referred to in clauses (A) and (C) above, the
Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Company and the Lenders (including each Additional Commitment
Lender).

     On each Commitment Increase Date, if any Revolving Loans are then
outstanding, the Company and/or the other Borrowers shall (i) borrow Revolving
Loans from all or certain of the Lenders and/or prepay revolving Loans of all or
certain of the Lenders such that, after giving effect thereto, the Revolving
Loans are held ratably by the Lenders in accordance with their respective
Commitments (after giving effect to such Commitment Increase) and (ii) pay to
the Lenders the amounts, if any, payable under Section 2.15. Upon each such
Commitment Increase, the participation interests of the Lenders in the then
outstanding Letters of Credit shall automatically be adjusted to reflect, and
each Lender (including each Additional Commitment Lender) shall have a
participation in each such Letter of Credit equal to, the Lenders’ respective
Applicable Percentage of the aggregate amount available to be drawn under each
such Letter of Credit, after giving effect to such increase.

     SECTION 2.09. Repayment of Loans; Evidence of Debt.

     (a) Repayment. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of each Lender the then unpaid principal amount
of each Revolving Loan made to such Borrower on the Commitment Termination Date.
The Company hereby unconditionally promises to pay to the Administrative Agent
for account of each Lender that makes a Competitive Loan the then unpaid
principal amount of such Competitive Loan on the last day of the Interest Period
for such Competitive Loan.

     (b) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
relevant Borrower to such Lender resulting from each Loan made by such Lender to
such Borrower, including the

Credit Agreement

--------------------------------------------------------------------------------



- 36 -



amounts and Currency of principal and interest payable and paid to such Lender
from time to time hereunder.

     (c) Maintenance of Records by Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Class and Type thereof and the
Interest Period therefor, (ii) the amount and Currency of any principal or
interest due and payable or to become due and payable from the relevant Borrower
to each Lender hereunder and (iii) the amount and Currency of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

     (d) Effect of Entries. The entries made in the records maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.

     (e) Promissory Notes. Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent Any
Lender that ceases to be a Lender hereunder shall as promptly as practicable
return its notes (if any) to the relevant Borrower after termination of such
Lender’s Commitment and payment to it of all principal and interest owing to it
hereunder.

     SECTION 2.10. Prepayment of Loans.

     (a) Optional Prepayments. Each Borrower shall have the right at any time
and from time to time to prepay, without premium or penalty (but subject to
Section 2.15), any Borrowing made by it in whole or in part, subject to the
requirements of paragraph (c) of this Section; provided that the Company shall
not have the right to prepay any Competitive Loan without the prior consent of
the Lender that has made such Competitive Loan.

     (b) Mandatory Prepayments Due to Currency Fluctuations. On the first
Business Day of each calendar month (or at such other times as the Required
Lenders may request (but not more frequently than once in any rolling three
month period)), the Administrative Agent shall determine the total Revolving
Credit Exposures of all of the Lenders (including the Dollar Equivalent of any
portion thereof that is denominated in any Agreed Foreign Currency). For the
purpose of this determination, the outstanding principal amount of any Loan and
the undrawn face amount of any Letter of Credit, in each case, that is
denominated in any Agreed Foreign Currency shall be deemed to be the Dollar
Equivalent thereof as of the relevant determination date. Upon making such
determination, the Administrative Agent shall promptly notify the Lenders and
the Company thereof. If on the date of such determination sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceed the total Commitments, then, if requested by the
Required Lenders



Credit Agreement



--------------------------------------------------------------------------------



- 37 -



(through the Administrative Agent), the Borrowers shall prepay Loans, and/or
provide cash cover for the LC Exposure pursuant to Section 2.05(k), to the
extent of such excess.

     (c) Notices, Etc. The relevant Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment of any Revolving
Borrowing hereunder:

   (i) in the case of prepayment of an ABR Borrowing by any U.S. Borrower, not
later than 11:00 a.m., New York time, on the date of prepayment; 

   (ii) in the case of prepayment of a Eurocurrency Borrowing in Dollars by any
U.S Borrower, not later than 1:00 p.m., New York time, three Business Days
before the date of prepayment; 

   (iii) in the case of prepayment of a Euro Reference Rate Borrowing, not later
than 9:00 a.m., London time, on the date of prepayment; 

   (iv) in the case of prepayment of a EURIBO Rate Borrowing, not later than
1:00 p.m., London time, three Business Days before the date of prepayment; or 

   (v) in the case of prepayment of a Eurocurrency Borrowing in any Agreed
Foreign Currency (other than Euros) or in the case of any Eurocurrency Borrowing
in Dollars by any Foreign Subsidiary Borrower, not later than 1:00 p.m., London
time, three Business Days before the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.06, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of a
Revolving Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

     SECTION 2.11. Fees.

     (a) Facility Fee. The Company agrees to pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue at the Applicable
Rate on the daily amount of the Commitment of such Lender (whether used or
unused) during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on each Quarterly Date and on the



Credit Agreement



--------------------------------------------------------------------------------



- 38 -



date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any facility fees accruing after the
date on which the Commitments terminate shall be payable on demand. All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

     (b) Letter of Credit Fees. Each Borrower agrees to pay in Dollars to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit issued for the account of such
Borrower, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Revolving Eurocurrency Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure. The relevant Borrower agrees to pay to the relevant Issuing Lender of
each Letter of Credit (i) a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) under such Letter
of Credit during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure thereunder and
(ii) its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder, which
amounts under clauses (i) and (ii) above shall be payable in the Currency in
which such Letter of Credit is denominated (unless such Issuing Lender and the
relevant Borrower shall otherwise agree). Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Lender pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

     (c) Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and the
Currency and at the times separately agreed upon between the Company and the
Administrative Agent.

     (d) Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars (except as otherwise provided in this Section) and immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

     SECTION 2.12. Interest.

     (a) Dollar Revolving Loans. The Loans comprising each Revolving Borrowing
in Dollars shall bear interest at a rate per annum equal to:



Credit Agreement



--------------------------------------------------------------------------------



- 39 -



   (i) in the case of each ABR Borrowing, the Alternate Base Rate plus the
Applicable Additional Margin (if any); and

   (ii) in the case of each LIBO Rate Borrowing, the LIBO Rate for Dollars for
the Interest Period in effect for such Borrowing plus the Applicable Rate plus
the Applicable Additional Margin (if any).

     (b) Foreign Currency Revolving Loans. The Loans comprising each
Eurocurrency Revolving Borrowing in any Agreed Foreign Currency shall bear
interest at a rate per annum equal to:

   (i) in the case of a EURIBO Rate Loan, the EURIBO Rate for the Interest
Period for such Loan plus the Applicable Rate plus the Applicable Additional
Margin (if any);

   (ii) in the case of a Euro Reference Rate Loan, the Euro Reference Rate for
each day for such Loan plus the Applicable Margin plus the Applicable Additional
Margin (if any); and 

   (iii) in the case of a Revolving Loan in any Agreed Foreign Currency (other
than Euros), the LIBO Rate for such Agreed Foreign Currency for the Interest
Period in effect for such Loan plus the Applicable Rate plus the Applicable
Additional Margin (if any).

     (c) Competitive Loans. The Loans comprising each Competitive Borrowing
shall bear interest at a rate per annum equal to (i) in the case of a Eurodollar
Loan, the LIBO Rate for Dollars for the Interest Period in effect for such
Borrowing plus (or minus, as applicable) the Competitive Bid Margin applicable
to such Loan and (ii) in the case of a Fixed Rate Loan, the Fixed Rate
applicable to such Loan.

     (d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% plus (x) in the case of amounts payable in Dollars, the
rate applicable to ABR Loans as provided in paragraph (a)(i) of this Section and
(y) otherwise, the rate which would have been payable if the overdue amount had,
during the period of nonpayment, constituted a Loan in the relevant Agreed
Foreign Currency of the overdue amount with an Interest Period reasonably
selected by the Administrative Agent.

     (e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Revolving ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Revolving



Credit Agreement



--------------------------------------------------------------------------------



- 40 -



Eurocurrency Loan prior to the end of the Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

     (f) Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
interest on all Loans denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, LIBO Rate, EURIBO
Rate or Euro Reference Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

     SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for any Eurocurrency Borrowing (the Currency of such
Borrowing herein called the “Affected Currency”):

   (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or EURIBO Rate, as applicable, for the
Affected Currency for such Interest Period; or 

   (b) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Eurodollar Loan, the Lender that is required to make a
Loan included in such Borrowing) that the LIBO Rate or the EURIBO Rate, as
applicable, for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing in the
Affected Currency to, or the continuation of any Revolving Borrowing in the
Affected Currency as, a Eurocurrency Borrowing shall be ineffective, (ii) if the
Affected Currency is Dollars and any Borrowing Request requests a Revolving LIBO
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing, (iii) if the
Affected Currency is an Agreed Foreign Currency, any Borrowing Request that
requests a Revolving Eurocurrency Borrowing (other than a Euro Reference Rate
Borrowing) denominated in the Affected Currency shall be ineffective and (iv)
any request by the relevant Borrower for a Competitive Eurodollar Borrowing in
the Affected Currency shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Company for Competitive Eurodollar Borrowings may be made to
Lenders that are not affected thereby and (B) if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

Credit Agreement

--------------------------------------------------------------------------------



- 41 -



     SECTION 2.14. Increased Costs.

     (a) Increased Costs Generally. If any Change in Law shall:

   (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or 

   (ii) impose on any Lender or any Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans or
Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Lender hereunder (whether of principal, interest or
otherwise), then the relevant Borrower will pay to such Lender or Issuing
Lender, as the case may be, in Dollars, such additional amount or amounts as
will compensate such Lender or Issuing Lender for such additional costs incurred
or reduction suffered. This Section shall not apply with respect to Taxes.

     (b) Capital Requirements. If any Lender or Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the relevant Borrower
will pay to such Lender or Issuing Lender, as the case may be, in Dollars, such
additional amount or amounts as will compensate such Lender or Issuing Lender or
such Lender’s or Issuing Lender’s holding company for any such reduction
suffered.

     (c) Certificates from Lenders. A certificate of a Lender or an Issuing
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or Issuing Lender or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Company and shall be conclusive, provided that such determinations are made
on a reasonable basis. The relevant Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount due within 10 days after receipt thereof.

     (d) Delay in Requests. Failure or delay on the part of any Lender or
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or Issuing Lender’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 45 days prior to the date that such Lender

Credit Agreement

--------------------------------------------------------------------------------



- 42 -



or Issuing Lender, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 45-day period referred to above shall be extended to
include the period of retroactive effect thereof.

     (e) Competitive Loans. Notwithstanding the foregoing provisions of this
Section, a Lender shall not be entitled to compensation pursuant to this Section
in respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

     SECTION 2.15. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last
day of the Interest Period therefor (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period therefor, (c) the failure to borrow, convert, continue or
prepay any Eurocurrency Loan or Fixed Rate Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(c) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment as a result of a request by the Company
pursuant to Section 2.18(b) of any Eurocurrency Loan or Fixed Rate Loan other
than on the last day of an Interest Period therefor, then, in any such event,
the relevant Borrower (or, in the case of clause (e) above, the Company) shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, the loss to any Lender attributable
to any such event shall be deemed to include the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
in the relevant Currency thereof had such event not occurred, at the applicable
LIBO Rate or EURIBO Rate that would have been applicable to such Loan for the
period from the date of such event to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue for the period that would have been the Interest Period for such Loan),
over (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits of a comparable amount and period
denominated in such Currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive, provided that
such determinations are made on a reasonable basis. The relevant Borrower shall
pay such Lender the amount due within 10 days after receipt thereof.

     SECTION 2.16. Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder and under the other Loan Documents shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all such



Credit Agreement



--------------------------------------------------------------------------------



- 43 -



required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, a Lender or an Issuing Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

     (b) Payment of Other Taxes by the Borrowers. In addition, (i) each Borrower
shall pay any Other Taxes imposed with respect to any payment made by such
Borrower or the execution, delivery or enforcement of this Agreement and the
Other Loan Documents by or against such Borrower, and (ii) the Company shall pay
any Other Taxes not described in clause (i) hereof, in each case, to the
relevant Governmental Authority in accordance with applicable law.

     (c) Indemnification by the Borrowers. Without duplication of any additional
amounts paid pursuant to Section 2.16(a), each Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) for which such Borrower is
responsible pursuant to this Agreement and that were paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, provided
that, if any Borrower determines that any such Indemnified Taxes or Other Taxes
were not correctly or legally imposed or asserted, the Administrative Agent, the
relevant Lender or the relevant Issuing Lender, as applicable, shall allow such
Borrower to contest (and shall cooperate in such contest), the imposition of
such Tax upon the reasonable request of such Borrower and at such Borrower’s
expense; provided, however, that the Administrative Agent, the relevant Lender
or the relevant Issuing Lender, as applicable, shall not be required to
participate in any contest that would, in its reasonable judgment, expose it to
a material commercial disadvantage or require it to disclose any information it
considers confidential or proprietary. A certificate as to the amount of such
payment or liability delivered to the relevant Borrower by a Lender or an
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or an Issuing Lender (together with any supporting detail reasonably
requested by such Borrower), shall be conclusive; provided that such amounts are
determined on a reasonable basis.

     (d) Evidence of Payments. As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by any Borrower to a Governmental
Authority, such Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

     (e) Non-U.S. Lenders to U.S. Borrowers. Any Non-U.S. Lender that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which any U.S. Borrower is located, or any treaty to which
such jurisdiction is a party, with



Credit Agreement



--------------------------------------------------------------------------------



- 44 -



respect to payments under this Agreement and the other Loan Documents shall
deliver to the relevant U.S. Borrower (with a copy to the Administrative Agent),
at the time or times prescribed by applicable law, or as reasonably requested by
the Borrower such properly completed and executed documentation prescribed by
applicable law or reasonably requested by such U.S. Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Each Non-U.S. Lender shall deliver to the relevant U.S. Borrower and the
Administrative Agent (or, in the case of a participant, to the Lender from which
the related participation shall have been purchased), on or before the date that
such Non-U.S. Lender becomes a party to this Agreement, two properly completed
and duly executed copies of U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, as applicable, (or successor forms thereto), claiming a complete
exemption from, or reduction of, U.S. federal withholding tax on all payments by
such U.S. Borrower under this Agreement and the other Loan Documents. Each
Non-U.S. Lender shall promptly provide such forms upon becoming aware of the
obsolescence, expiration or invalidity of any form previously delivered by such
Non-U.S. Lender (unless it is legally unable to do so as a result of a Change in
Law) and shall promptly notify U.S. Borrower at any time it determines that any
previously delivered forms are no longer valid.

     (f) Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes from the Governmental Authority to which such Taxes or
Other Taxes were paid or determines in its sole discretion exercised in good
faith that it has obtained the benefit of a credit for Taxes as to which it has
been indemnified by any Borrower or with respect to which such Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund or
the net benefit attributable to such credit to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund or credit), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit); provided that such Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Lender, agrees to repay the amount paid over
to such Borrower (plus any interest to the extent accrued from the date such
refund or credit is paid over to such Borrower) to the Administrative Agent,
such Lender or such Issuing Lender in the event the Administrative Agent, such
Lender or such Issuing Lender is required to repay such refund or credit to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

     (g) Foreign Subsidiary Borrowers. If the Administrative Agent, any Issuing
Lender or any Lender is entitled to an exemption from or reduction in the rate
of the imposition, deduction or withholding of any Indemnified Tax or Other Tax
under the laws of the jurisdiction in which any Foreign Subsidiary Borrower is
organized or engaged in business, or any treaty to which such jurisdiction is a
party, with respect to payments by such Foreign Subsidiary Borrower under this
Agreement or any other Loan Document, then the Administrative Agent, such
Issuing Lender or such Lender (as the case may be) shall deliver to such Foreign
Subsidiary Borrower or the relevant Governmental Authority, in the manner and at
the time or times



Credit Agreement



--------------------------------------------------------------------------------



- 45 -



prescribed by applicable law or as reasonably requested by the Company (at least
60 days prior to the due date required for submission thereof), such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Company as will permit such payments to be made without the
imposition, deduction or withholding of such Indemnified Tax or Other Tax or at
a reduced rate, provided that the Administrative Agent, such Issuing Lender or
such Lender is legally entitled to complete, execute and deliver such
documentation and in its reasonable judgment such completion, execution or
submission would not materially prejudice its commercial or legal position or
require disclosure of information it considers confidential or proprietary.

     SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set offs.

     (a) Payments by Borrowers. (i) Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 p.m., Local Time, on the date when due, in immediately
available funds, without set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the relevant Administrative Agent’s Account, except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

     (ii) Prior to any prepayment of any Borrowings hereunder, the relevant
Borrower shall select the Borrowing or Borrowings to be paid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
not later than 1:00 p.m., New York time (or, in the case of a Borrowing in any
Agreed Foreign Currency or any Borrowing by any Foreign Subsidiary Borrower, not
later than 1:00 p.m., London time), three Business Days before the scheduled
date of such repayment. If the relevant Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay (in the case of Borrowings of any U.S. Borrower)
any outstanding ABR Borrowings and, second, to other Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).

     (iii) All amounts owing under this Agreement (including facility fees,
payments required under Section 2.14, and payments required under Section 2.15
relating to any Loan in Dollars, but not including principal of, and interest
on, any Loan in any Agreed Foreign Currency or payments relating to any such
Loan required under Section 2.15, which are payable in such Agreed Foreign
Currency) are payable in Dollars. Notwithstanding the foregoing, if the relevant
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars,
automatically be redenominated in



Credit Agreement



--------------------------------------------------------------------------------



- 46 -



Dollars on the due date thereof (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such principal shall be payable on demand; and if the
relevant Borrower shall fail to pay any interest on any Loan that is not
denominated in Dollars, such interest shall automatically be redenominated in
Dollars on the due date therefor (or, if such due date is a day other than the
last day of the Interest Period therefor, on the last day of such Interest
Period) in an amount equal to the Dollar Equivalent thereof on the date of such
redenomination and such interest shall be payable on demand.

     (b) Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

     (c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each Revolving Borrowing shall be made from the Lenders, each payment of fees
for account of the Lenders under Section 2.11 shall be made for account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.08 shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments; (ii)
each Revolving Borrowing shall be allocated pro rata among the Lenders according
to the amounts of their respective Commitments (in the case of the making of
Revolving Loans) or their respective Revolving Loans that are to be included in
such Borrowing (in the case of conversions or continuations of Revolving Loans);
(iii) each payment or prepayment of principal of Loans by the relevant Borrower
shall be made for account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them; and
(iv) each payment of interest on Revolving Loans by the relevant Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Revolving Loans then due and payable to the respective Lenders.

     (d) Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of



Credit Agreement



--------------------------------------------------------------------------------



- 47 -



this paragraph shall not be construed to apply to any payment made by the
relevant Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

     (e) Presumptions of Payment. Unless the Administrative Agent shall have
received notice from any Borrower prior to the date on which any payment is due
by such Borrower to the Administrative Agent for account of the Lenders or any
Issuing Lender hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Lender, as the case may be, the amount
due. In such event, if the relevant Borrower has not in fact made such payment,
then each of the Lenders or the relevant Issuing Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, calculated at a rate of interest determined
by the Administrative Agent to reflect its cost of funds.

     (f) Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(e), 2.06(b)
or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

     SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14 or incurs any MCR Cost pursuant to Exhibit A, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.16, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or participations in Letters of
Credit (as applicable) or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, or such MCR Costs
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.



Credit Agreement



--------------------------------------------------------------------------------



- 48 -



     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14 or incurs any MCR Cost pursuant to Exhibit A, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.16, or if any Lender
defaults in its obligation to fund Loans hereunder, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), which shall upon such assumption be a “Lender” for all
purposes hereof; provided that (i) the Company shall have received the prior
written consent of the Administrative Agent to such assignee (which consent
shall not unreasonably be withheld) and (if a Commitment is being assigned) each
Issuing Lender, (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the relevant Borrower (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14, payments of any MCR Cost
pursuant to Exhibit A or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

     SECTION 2.19. Extension of Commitment Termination Date. (a) The Company
may, by notice to the Administrative Agent (which shall promptly notify the
Lenders) not more than 60 days and not less than 30 days prior to each
anniversary of the Effective Date (or if such anniversary date is not a Business
Day, the Business Date next succeeding such anniversary) (such anniversary of
the Effective Date, the “Extension Effective Date”), request (each, an
“Extension Request”) that the Lenders extend the Commitment Termination Date
then in effect (or, if at such time there shall exist different Commitment
Termination Dates for the Lenders hereunder, the latest applicable Commitment
Termination Date then in effect) (the “Existing Commitment Termination Date”)
for an additional one year; provided that only two Extension Requests may be
requested hereunder. Each Lender, acting in its sole discretion, shall, by
notice to the Company and the Administrative Agent given not later than the 20th
day (or such later day as shall be acceptable to the Company) following the date
of the Company’s notice, advise the Company and the Administrative Agent whether
or not such Lender agrees to such extension; provided that any Lender that does
not so advise the Company shall be deemed to have rejected such Extension
Request (any such Lender which shall have rejected or is deemed to have rejected
such extension being a “Non-Extending Lender”). The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.

     (b) The Company shall have the right, at any time on or prior to, or at any
time following, the relevant Extension Effective Date, unless an Event of
Default shall have occurred and be continuing, to replace any Non-Extending
Lender with, and otherwise add to this Agreement, one or more Additional
Commitment Lenders. Each Additional Commitment



Credit Agreement



--------------------------------------------------------------------------------



- 49 -



Lender shall enter into an agreement with the Company and the Administrative
Agent, in form and substance satisfactory to the Company and the Administrative
Agent, pursuant to which such Additional Commitment Lender shall, effective as
of such Extension Effective Date (or, if such replacement occurs thereafter, as
of the relevant effective date of such replacement), provide a new or additional
Commitment hereunder in the amount specified therein and (if not then an
existing Lender) become a Lender hereunder.

     (c) If (and only if) the total of the Commitments of the Lenders that have
agreed in connection with any Extension Request to extend the Existing
Commitment Termination Date and (if applicable) the additional Commitments of
the Additional Commitment Lender(s) shall be at least 50% of the aggregate
amount of the Commitments in effect immediately prior to the Extension Effective
Date, then, effective as of the Extension Effective Date, the Commitment
Termination Date, but only with respect to the Commitment of each Lender that
has agreed to so extend its Commitment and (if applicable) each Additional
Commitment Lender that has replaced a Non-Extending Lender, shall be extended to
the date that is one year after the then Existing Commitment Termination Date
(or, if such date is not a Business Day, the immediately preceding Business Day)
and (if not then an existing Lender) each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement; provided that
the extension of the Existing Commitment Termination Date shall not be effective
with respect to any Lender unless as of the Extension Effective Date: (i) no
Default shall have occurred and be continuing; (ii) the representations and
warranties set forth in Article III shall be true and correct on and as of the
Existing Commitment Termination Date as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date); (iii) the Administrative Agent shall
have received a certificate of a Financial Officer stating that the conditions
with respect to such extension have been satisfied; (iv) the Administrative
Agent shall have received such evidence of the authority of the Borrowers to
effect such extension as it may reasonably request; and (v) all amounts payable
hereunder to any Non-Extending Lender that is being replaced by an Additional
Commitment Lender in connection with such extension shall have been paid in
full. Upon the effectiveness of such extension, the Administrative Agent shall
record the relevant information in the Register and give prompt notice of such
extension to the Company and the Lenders.

     (d) Notwithstanding anything herein to the contrary, with respect to any
Non-Extending Lender, the Commitment Termination Date for such Lender shall
remain unchanged (and the Commitment of such Lender (including its obligation in
respect of any participation in respect of any Letter of Credit) shall
terminate, the Loans made by such Non-Extending Lender to any Borrower hereunder
shall mature and be payable by such Borrower, and all other amounts owing to
such Non-Extending Lender hereunder shall be payable, on such date).

     SECTION 2.20. Designation of Subsidiary Borrowers. (a) Designation of
Subsidiary Borrowers. Subject to the terms and conditions of this Section, the
Company may, at any time or from time to time upon not less than 10 Business
Days’ notice to the Administrative Agent (or such shorter period which is
reasonably acceptable to the Administrative Agent), request that a Subsidiary
specified in such notice become a party to this Agreement as a Borrower. The
Administrative Agent shall upon receipt of such notice from the Company promptly
notify each Lender of the Company’s designation. Upon the satisfaction of the



Credit Agreement



--------------------------------------------------------------------------------



- 50 -



conditions specified in paragraph (b) of this Section, such Subsidiary shall
become a party to this Agreement as a Borrower hereunder and shall be entitled
to borrow Loans and/or request the issuance of Letters of Credit on and subject
to the terms and conditions of this Agreement, and the Administrative Agent
shall promptly notify the Lenders of such designation.

     (b) Conditions Precedent to Designation Effectiveness. The designation by
the Company of any Subsidiary as a Borrower hereunder shall become effective on
the date on which the Administrative Agent shall have received each of the
following documents (each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance):

   (i) Subsidiary Borrower Designation. A Subsidiary Borrower Designation, duly
completed and executed by the Company and the relevant Subsidiary, delivered to
the Administrative Agent; 

   (ii) Opinion of Counsel. In the case of a Foreign Subsidiary Borrower, if
requested by the Administrative Agent, a favorable written opinion of external
or internal counsel to such Foreign Subsidiary Borrower (such counsel to be
reasonably satisfactory to the Administrative Agent), as to such matters as the
Administrative Agent may request, and the Company and such Foreign Subsidiary
Borrower hereby instruct such counsel to deliver any such opinion; 

   (iii) Corporate Documents. Such documents and certificates as the
Administrative Agent may reasonably request (including certified copies of the
organizational documents of such Subsidiary and of resolutions of its board of
directors authorizing such Subsidiary becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary becoming party to this Agreement); and 

   (iv) Other Documents. Receipt of such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request (including any
information with respect to such Subsidiary referred to in Section 9.14, as
requested by any Lender through the Administrative Agent).

     (c) Termination of Subsidiary Borrowers. The Company may, at any time,
terminate a Subsidiary Borrower as a Borrower hereunder by delivering to the
Administrative Agent a written notice thereof (each a “Subsidiary Borrower
Termination Notice”), substantially in the form of Exhibit D or any other form
approved by the Administrative Agent, such approval not to be unreasonably
withheld or delayed. Any Subsidiary Borrower Termination Notice furnished
hereunder shall be effective upon receipt thereof by the Administrative Agent
(which shall promptly so notify the Lenders and the Issuing Lenders), whereupon
all commitments of the Lenders to make Loans to, and all obligations of the
Issuing Lenders to issue, and of the Lenders to acquire participations in,
Letters of Credit for the account of, such Subsidiary Borrower hereunder shall
terminate and such Subsidiary Borrower shall cease to be a Borrower hereunder
If, at the time of any such termination, any Loans or any other amounts
hereunder or under any other Loan Documents are outstanding to the relevant
Subsidiary Borrower, the Company shall assume all such obligations as primary
obligations pursuant to an instrument in



Credit Agreement



--------------------------------------------------------------------------------



- 51 -



form and substance satisfactory to the Administrative Agent, and upon such
assumption, such Subsidiary Borrower shall be automatically released from such
obligations without any further action by any party.



ARTICLE III





REPRESENTATIONS AND WARRANTIES



     The Company represents and warrants to the Lenders, and, to the extent any
Foreign Subsidiary Borrower is a party hereto, such Foreign Subsidiary Borrower
represents and warrants (as to itself and, to the extent applicable, its
Subsidiaries) to the Lenders, that:

     SECTION 3.01. Organization; Powers. Each of the Company and each
Significant Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, except for the existence
or exercise of the Trust Options, has all requisite power and authority to carry
on its business as now conducted and, except where failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

     SECTION 3.02. Authorization; Enforceability. The Transactions are within
each Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. This Agreement and each other
Loan Document to which a Borrower is a party has been duly executed and
delivered by each Borrower party thereto and constitutes its legal, valid and
binding obligation, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

     SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and (ii) will not violate the
charter, by laws or other organizational documents of the Borrowers.

     (b) In all material respects, the Transactions (i) will not violate any
applicable law or regulation or any order of any Governmental Authority
applicable to the Borrowers and (ii) will not violate or result in a default,
under any indenture, material agreement or other material instrument binding
upon the Borrowers or any of their respective assets.

     SECTION 3.04. Financial Condition; No Material Adverse Change.

     (a) Financial Condition. The Historical Financial Statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of NYSE Group and its Subsidiaries as of
such dates and for such periods in accordance with GAAP.



Credit Agreement



--------------------------------------------------------------------------------



- 52 -



     (b) No Material Adverse Change. Since December 31, 2006, no Material
Adverse Effect has occurred.

     SECTION 3.05. Litigation. Except as disclosed in NYSE Group’s Annual Report
on Form 10-K filed with the SEC for NYSE Group’s fiscal year ended December 31,
2006, the Company’s Annual Report on Form 10-K filed with the SEC for NYSE
Group’s fiscal year ended December 31, 2006 and the Company’s Registration
Statement on Form S-4 (file No. 333-137506) filed with, and declared effective
by, the SEC on November 27, 2006, as amended, and the prospectuses related
thereto there are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Company,
threatened in writing against any of the Group Members that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or that involve this Agreement, any other Loan Document or the
Transactions.

     SECTION 3.06. Compliance with Laws, Etc.. Each of the Group Members is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property (including Environmental Laws) and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Each of the Group
Members has obtained all environmental, health and safety permits, licenses and
other authorizations required under all Environmental Laws to carry on its
business as now being or as proposed to be conducted, except to the extent
failure to have any such permit, license or authorization would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

     SECTION 3.07. Investment Company Status. No Borrower is an “investment
company”, as defined in, or subject to regulation under, the Investment Company
Act of 1940.

     SECTION 3.08. Taxes. Each of the Group Members has timely filed or caused
to be filed all material Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

     SECTION 3.09. ERISA. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, each
of the Company and its ERISA Affiliates has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan and
each of the Company and its Subsidiaries is in compliance with the presently
applicable provisions of ERISA and the Code with respect to each Plan, and each
of the Company and its ERISA Affiliates has no existing liability (other than to
make PBGC premium payments and Plan funding payments as they fall due) to the
PBGC or any Plan or Multiemployer Plan.

     SECTION 3.10. Representations and Warranties of Foreign Subsidiary
Borrowers. Each Foreign Subsidiary Borrower severally represents and warrants
that:



Credit Agreement



--------------------------------------------------------------------------------



- 53 -



     (a) to ensure the validity and enforceability of this Agreement against
such Foreign Subsidiary Borrower, it is not necessary that this Agreement or any
other document be filed or recorded with any Governmental Authority other than
such filings and recordations that have already been made; and

     (b) this Agreement is in proper legal form under the law of the Relevant
Jurisdiction of each Subsidiary Borrower for the enforcement thereof against
such Subsidiary Borrower, and all formalities required in the Relevant
Jurisdiction of such Subsidiary Borrower for the validity and enforceability of
this Agreement have been accomplished, and no notarization is required, for the
validity and enforceability thereof, except as has been obtained.

ARTICLE IV

CONDITIONS

     SECTION 4.01. Effective Date. This Agreement and the obligations of the
Lenders to make Loans hereunder and of the Issuing Lenders to issue Letters of
Credit hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

   (a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

   (b) Opinion of Counsel to the Borrowers. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Wachtell, Lipton, Rosen & Katz, special counsel for the Borrowers
and (ii) internal counsel for the Borrowers, in each case, in form and substance
reasonably satisfactory to the Administrative Agent (and the Borrowers hereby
instruct such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

   (c) Opinion of Special New York Counsel to Administrative Agent. An opinion,
dated the Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Joint Lead Arrangers listed on the cover page of this
Agreement and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent (and such Joint Lead Arrangers and the
Administrative Agent hereby instructs such counsel to deliver such opinion to
the Lenders).

   (d) Corporate Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and (if applicable in the jurisdiction of organization
of any Borrower) good standing of the Borrowers, the authorization of the
Transactions and any other legal



Credit Agreement



--------------------------------------------------------------------------------



- 54 -



matters relating to the Borrowers, this Agreement or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel. 

   (e) Officer’s Certificate. A certificate, dated the Effective Date and signed
by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in the lettered clauses of
Section 4.02 as of the Effective Date. 

   (f) Euronext Financial Statements. The audited consolidated financial
statements of Euronext and its Subsidiaries as of and for the fiscal year ended
December 31, 2006, reported on by KPMG Accountants N.V. and Ernst & Young
Accountants, independent public accountants. 

   (g) Merger. Evidence that the Merger shall have been consummated.

   (h) Other Documents. Such other documents as the Administrative Agent or any
Lender or special counsel to the Administrative Agent may reasonably request.

     The obligation of each Lender to make its initial Loan hereunder is also
subject to the payment by the Company of such fees as the Company shall have
agreed to pay to any Lender or the Administrative Agent in connection herewith,
including the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to the Joint Lead Arrangers listed on the cover
page of this Agreement and the Administrative Agent, in connection with the
negotiation, preparation, execution and delivery of this Agreement (to the
extent that statements for such fees and expenses have been delivered to the
Company).

     The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of an Issuing Lender to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

   (a) Representations and Warranties. The representations and warranties set
forth in Article III (other than in the case of any extension of credit
hereunder after the Effective Date, Sections 3.04(b) and 3.05) shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date); and 

   (b) Defaults. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Company and (if such Borrowing is being made by a Subsidiary Borrower) such
Subsidiary Borrower (but limited



Credit Agreement



--------------------------------------------------------------------------------



- 55 -



to the representations and warranties of such Subsidiary Borrower under Article
III) on the date thereof as to the matters specified in paragraphs (a) and (b)
of this Section.



ARTICLE V





AFFIRMATIVE COVENANTS



     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

     SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

   (a) within 100 days after the end of each fiscal year of the Company, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Group as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Group on a consolidated basis in
accordance with GAAP (it being understood that delivery to the Administrative
Agent of the Company’s Report on Form 10-K filed with the SEC shall satisfy the
requirements of this clause (a)); 

   (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company (commencing with the fiscal quarter ending
June 30, 2007), the consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows of the Group as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods (or, in the case of the balance sheet, as of the end of) of
the previous fiscal year, all certified by a Financial Officer of the Company as
presenting fairly in all material respects the financial condition and results
of operations of the Group on a consolidated basis in accordance with GAAP,
subject to normal year end audit adjustments and the absence of footnotes (it
being understood that delivery to the Administrative Agent of the Company’s
Report on Form 10-Q filed with the SEC shall satisfy the requirements of this
clause (b)); 

   (c) concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Company
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto;

Credit Agreement

--------------------------------------------------------------------------------



- 56 -



   (d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Group
Member with the SEC, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Group Member to its shareholders generally, as the case may
be;

   (e) prompt written notice of any Default along with a statement of the chief
financial officer of the Company setting forth details of such Default and the
action that the Company has taken and proposes to take with respect thereto;
and 

   (f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Group Members,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender (through the Administrative Agent) may reasonably request.

The Company shall be deemed to have furnished the information specified in
clause (a), (b) or (d) of this Section on the date such information is posted at
the Company’s website on the internet, at “www.sec.gov” or at such other website
identified by the Company in a notice to the Administrative Agent and the
Lenders that is accessible by the Lenders without charge; provided that the
Company shall deliver paper copies of such information to any Lender upon
request of such Lender through the Administrative Agent.

     SECTION 5.02. Existence; Conduct of Business. The Company will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that (a) the foregoing shall not prohibit any merger,
consolidation, amalgamation, winding up, liquidation or dissolution or other
transaction permitted under Section 6.02 and (b) the Company shall not be
required to cause any of its Subsidiaries to preserve its legal existence or its
rights, privileges, licenses or franchises if the Company shall determine that
preservation thereof is no longer necessary in the conduct of the business of
the Group taken as a whole.

     SECTION 5.03. Payment of Tax Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its Tax liabilities, assessments and
governmental charges that, if not paid, would result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the relevant Group Member has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.

     SECTION 5.04. Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, provided that nothing in this Section shall
prevent the Company or any of its Subsidiaries from discontinuing such
maintenance if such discontinuance is, in the judgment of the Company,



Credit Agreement



--------------------------------------------------------------------------------



- 57 -



desirable in the conduct of its business and the business of any of its
Subsidiaries and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

     SECTION 5.05. Books and Records; Inspection Rights. The Company will, for
itself and each of its Subsidiaries, keep proper books of record and account in
which full, true and correct entries are made in accordance with GAAP. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all to the extent
reasonably requested and at such reasonable times and as often as reasonably
requested and subject to adherence by any Person conducting such visit or
inspection to the Company’s normal security policies (if applicable).

     SECTION 5.06. Compliance with Laws. The Company will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

     SECTION 5.07. Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used for general corporate purposes (including, in the case of
the Loans, for the repayment of commercial paper), in compliance with all
applicable legal and regulatory requirements; provided that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds; and provided further that, prior to the termination of
all commitments and the payment in full of all amounts due and owing under the
Company’s Credit Agreement dated as of January 5, 2007 among the Company, NYSE
Group, the lenders party thereto and JPMCB, as administrative agent thereunder,
the proceeds of the Loans will be used solely for the repayment of commercial
paper. No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, to buy or carry any Margin Stock or otherwise in violation of any of
the Regulations of the Board.



ARTICLE VI





NEGATIVE COVENANTS



     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

     SECTION 6.01. Liens. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now



Credit Agreement



--------------------------------------------------------------------------------



- 58 -



owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

   (a) Permitted Encumbrances; 

   (b) any Lien existing on the date hereof; 

   (c) any Lien existing on any property or asset prior to the acquisition
thereof or existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary;

   (d) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by any Group Member, each of
which Liens was created for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction or improvement) of such property; provided that no such Lien shall
extend to or cover any property other than the property so acquired and
improvements thereon;

   (e) Liens in favor of the Company or any Subsidiary; 

   (f) Liens arising from the sale of accounts receivable for which fair
equivalent value is received;

   (g) any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part, of any Liens referred to in the foregoing
clauses (b), (c) and (d); provided that the principal amount of Indebtedness
secured thereby and not otherwise authorized by this Section shall not exceed
the principal amount of Indebtedness, plus any premium or fee payable in
connection with any such extension, renewal or replacement, so secured at the
time of such extension, renewal or replacement; 

   (h) Liens securing obligations of the Company or any Subsidiary in respect of
any Swap Agreements entered into in the ordinary course of business and for
non-speculative purposes; 

   (i) other Liens on property; provided that the aggregate amount of the
Indebtedness and other obligations secured thereby does not exceed 10% of
Consolidated Net Tangible Assets at the time such Indebtedness is incurred;

   (j) Liens created in connection with the Offer in favor of one or more of the
Presenting Banks; and 

   (k) any Liens resulting from the existence or exercise of any of the Trust
Options.

     SECTION 6.02. Fundamental Changes. The Company will not, nor will it permit
any Significant Subsidiary (for purposes of this Section, the Company and the
Significant Subsidiaries are collectively referred to as the “Significant Group
Members”) to, (a) merge or



Credit Agreement



--------------------------------------------------------------------------------



- 59 -



consolidate or amalgamate, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or (b) convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its property (except in the ordinary course of business),
whether now owned or hereafter acquired (including receivables), except that:

   (a) any Significant Subsidiary may be merged or consolidated or amalgamated
with or into any Group Member; 

   (b) any Significant Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its property (upon voluntary liquidation or otherwise) to any
Group Member;

   (c) any Significant Group Member may merge or consolidate or amalgamate with
another Person (other than any Group Member) if such Significant Group Member
would be the surviving or acquiring party in such transaction;

   (d) any Significant Group Member may sell or otherwise dispose of all or any
portion of the stock of any of its Subsidiaries (or all or substantially all the
assets of any of its Subsidiaries), including in connection with the creation of
one or more joint ventures, if the board of directors of the Company or such
Significant Group Member, as applicable, shall have approved such transaction; 

   (e) the Significant Group Members may effect the Combination and related
transactions contemplated by the Combination Agreement; and 

   (f) any of the Trust Options may be exercised.

     SECTION 6.03. Minimum Total Stockholders’ Equity. The Company will not
permit Total Stockholders’ Equity to be less than (a) from and after the
Effective Date until June 30, 2007, an amount equal to 50% of Pro Forma Total
Stockholders’ Equity and (b) at any time thereafter, an amount equal to 50% of
Total Stockholders’ Equity as of June 30, 2007 (as set forth in the consolidated
balance sheet of the Company for the fiscal quarter ending as of such date).



ARTICLE VII





EVENTS OF DEFAULT



     If any of the following events (“Events of Default”) shall occur:

   (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; 

   (b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable



Credit Agreement



--------------------------------------------------------------------------------



- 60 -



under this Agreement, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days; 

   (c) any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate furnished pursuant to this
Agreement or any other Loan Document, shall prove to have been incorrect when
made or deemed made in any material respect; 

   (d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(e), 5.02 (with respect to the Company’s
existence) or 5.07 or in Article VI; 

   (e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section) or any other Loan Document and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender); 

   (f) the Company or any Significant Subsidiary shall fail to pay any principal
or premium or interest on any Material Indebtedness when the same becomes due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness; or any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity; provided
that this clause (f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or to any Indebtedness secured by any property of the Company
and its Subsidiaries if, and so long as, the instruments governing such
Indebtedness limit recourse (whether direct or indirect) of the holders thereof
to such property; 

   (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any such Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; 

   (h) the Company or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law



Credit Agreement



--------------------------------------------------------------------------------



- 61 -



now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for itself or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors, other
than, in the case of clauses (i) and (iii) above, a liquidation or other action
by a Significant Subsidiary (other than a Subsidiary Borrower) that is permitted
under Section 6.02(e); 

   (i) the Company or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due; 

   (j) one or more final judgments for the payment of money in an aggregate
amount in excess of $100,000,000 above available insurance coverage shall be
rendered against the Company or any Significant Subsidiary and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed; 

   (k) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to result in a Material Adverse Effect; or 

   (l) a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Company accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company; and in case of any
event with respect to the Company described in clause (g) or (h) of this
Section, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Company accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

     Upon the occurrence of any event described in clause (g) or (h) of Article
VII (or, with respect to any Foreign Subsidiary Borrower, any event which under
the laws of any jurisdiction is analogous to any such event) relating to a
Subsidiary Borrower, (i) all commitments of the Lenders to make Loans to, and
all obligations of the Issuing Lenders to issue, and of the Lenders to acquire
participations in, Letters of Credit for the account of, such



Credit Agreement



--------------------------------------------------------------------------------



- 62 -



Subsidiary Borrower shall automatically terminate, (ii) the principal amount
then outstanding of, and the accrued interest on, the Loans (if any) made to
such Subsidiary Borrower and all other amounts payable by such Subsidiary
Borrower shall automatically become immediately due and payable and (iii) if any
Letters of Credit are then outstanding under which such Subsidiary Borrower is
the account party, such Subsidiary Borrower shall provide cash cover in an
amount equal to the LC Exposure in respect of all such Letters of Credit, as
specified in Section 2.05(k), in each case, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Subsidiary
Borrowers.

     Notwithstanding anything to the contrary in this Agreement, the existence
or exercise of any of the Trust Options shall not cause (i) a Default to occur
or (ii) a failure of any condition required by Article IV to be satisfied.



ARTICLE VIII





THE ADMINISTRATIVE AGENT



     Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein or in
the other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any of the Group Members that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided



Credit Agreement



--------------------------------------------------------------------------------



- 63 -



in Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent (and which may include any of its Affiliates and, without
limiting the foregoing, it is agreed that J.P. Morgan Europe Limited will act
for the purposes of performing certain administrative functions with respect to
Eurocurrency Borrowings, until otherwise determined by the Administrative
Agent). The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs of this Section
shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Lenders and the Company. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Company, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and



Credit Agreement



--------------------------------------------------------------------------------



- 64 -



the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

     Notwithstanding anything herein to the contrary, the Joint Lead Arrangers
and Joint Bookrunners, the Syndication Agent and the Documentation Agents named
on the cover page of this Agreement shall not have any duties or liabilities
under this Agreement, except in their capacity, if any, as Lenders.



ARTICLE IX

MISCELLANEOUS



     SECTION 9.01. Notices.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

   (i) if to the Borrowers, to the Company at NYSE Euronext, 11 Wall Street, New
York, New York 10005, Attention of Patrick F. Boyle, Treasurer NYSE Group,
Telephone No. (212) 656-5280; Telecopy No. (212) 656-4399), with a copy to
Attention of William M. Freeman, Esq., Senior Vice President & Deputy General
Counsel, Telephone No. (212) 656-6096; Telecopy No. (212) 656-8101; 

   (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002-6925,
Attention of Reginald Nichols (Telephone No. (713) 750-2336; Telecopy No. (713)
750-2228 and, if such notice or other communication relates to borrowings of, or
payments or prepayments of, or the duration of Interest Periods for, Loans in
Foreign Currencies, to J.P. Morgan Europe Limited, 125 London Wall, EC2Y5AJ
London, England, Attention: Manager, Loans Agency (Telecopy No. + 44-207- 777
2360; Telephone No. + 44-207-



Credit Agreement



--------------------------------------------------------------------------------



- 65 -



777 2355), with a copy to JPMorgan Chase Bank, N.A., 277 Park Avenue, New York
10017, Attention of Kevin T. Murphy (Telephone No. (212) 622-5383; Telecopy No.
(646) 534-1722)); and 

   (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the relevant Lender. The Administrative
Agent or any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

     (c) Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

     SECTION 9.02. Waivers; Amendments.

     (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Lender or any Lender may have had notice or knowledge of such
Default at the time.

     (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:

   (i) increase the Commitment of any Lender without the written consent of such
Lender;

Credit Agreement

--------------------------------------------------------------------------------



- 66 -



   (ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby; 

   (iii) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender adversely affected thereby; 

   (iv) change Section 2.17(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender; 

   (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or 

   (vi) release or terminate the obligations of the Company under Article X, so
long as any Subsidiary Borrower is a party hereto or the Company has the right
to so designate a Subsidiary Borrower hereunder;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior written consent of the Administrative Agent or such Issuing
Lender, as the case may be.

     SECTION 9.03. Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. The Company shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out of pocket expenses incurred
by the Administrative Agent, any Issuing Lender or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, including in connection with
any workout, restructuring or negotiations in respect thereof.

     (b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Issuing Lender and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses,



Credit Agreement



--------------------------------------------------------------------------------



- 67 -



including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any investigation or litigation or other
proceedings (including any threatened investigation or litigation or other
proceedings) relating to (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of proceeds thereof, or the Letter of Credit or the use thereof (including
any refusal by any Issuing Lender to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any of the Group Members, or any related liability related in any
way to any of the Group Members, or (iv) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or its Affiliates or its or their directors, officers,
employees, agents or representatives.

     (c) Reimbursement by Lenders. To the extent that the Company fails to pay
any amount required to be paid by it to the Administrative Agent or any Issuing
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Lender in its capacity
as such.

     (d) Waiver of Consequential Damages,Etc. To the extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof or any Letter of Credit or the use thereof.

     (e) Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

     SECTION 9.04. Successors and Assigns.

     (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted



Credit Agreement



--------------------------------------------------------------------------------



- 68 -



assignment or transfer by any Borrower without such consent shall be null and
void), except that pursuant to Section 2.20(c) any Subsidiary Borrower may
assign its rights and obligations hereunder to the Company pursuant to an
assignment and assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

     (b) Assignments by Lenders.

     (i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

   (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clauses (a), (b), (g), (h) or (i) of Article VII has
occurred and is continuing, any other assignee; and 

   (B) the Administrative Agent and each Issuing Lender.

     (ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

   (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Company and the
Administrative Agent otherwise consent, provided that no such consent of the
Company shall be required if an Event of Default under clauses (a), (b), (g),
(h) or (i) of Article VII has occurred and is continuing; 

   (B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement; 

   (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

Credit Agreement

--------------------------------------------------------------------------------



- 69 -



   (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

     (iii) Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03) . Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

     (iv) Maintenance of Register. The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

     (v) Acceptance of Assignments by Administrative Agent. Upon its receipt of
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(e), 2.06(b), 2.17(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

     (c) Participations.

Credit Agreement

--------------------------------------------------------------------------------



- 70 -



     (i) Participations Generally. Any Lender may, without the consent of the
Borrowers, the Administrative Agent, any Issuing Lender or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
(D) no Participant shall be entitled to receive any greater amount pursuant to
Section 2.16 than such Participant would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
had such Participant acquired its interest pursuant to paragraph (b) of this
Section. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision hereof or thereof; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that adversely affects such
Participant. Subject to the foregoing and paragraph (c)(ii) of this Section, the
parties hereto agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 and in the case of Section 2.16(e) and Section
2.16(g) subject to the same obligations to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

     (ii) Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.15, 2.16 or 2.17 than
the relevant Lender would have been entitled to receive with respect to the
participation sold to such Participant (assuming the relevant Lender complied
with its obligations under Section 2.16(g)), unless the sale of the
participation to such Participant is made with the Company’s prior written
consent. A Participant that would be a Non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the U.S. Borrowers, to comply with Section 2.16(e) as though it
were a Lender.

     (d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Credit Agreement

--------------------------------------------------------------------------------



- 71 -



     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

     SECTION 9.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Credit Agreement

--------------------------------------------------------------------------------



- 72 -



     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

     (a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

     (b) Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
against any other party or its properties in the courts of any jurisdiction.

     (c) Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

     (d) Service of Process. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Credit Agreement

--------------------------------------------------------------------------------



- 73 -



     SECTION 9.11. Judgment Currency. This is an international loan transaction
in which the specification of Dollars or an Agreed Foreign Currency, as the case
may be (the “Specified Currency”), and payment in New York City or the country
of the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the Currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement shall not be discharged or
satisfied by an amount paid in another Currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another Currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligations of each Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder and
under the other Loan Documents (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and each Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

     SECTION 9.12. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

     SECTION 9.13. Confidentiality. Each of the Administrative Agent, the
Issuing Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder or under any other Loan
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors)



Credit Agreement



--------------------------------------------------------------------------------



- 74 -



to any swap or derivative transaction relating to the Borrowers and their
respective obligations, (g) with the consent of the Company or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Lender or any Lender on a nonconfidential basis from a source other
than the Borrowers. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Group Members or their
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

     SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Lender may be required to
obtain, verify and record information that identifies the Borrowers, which
information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with said Act.

     SECTION 9.15. Waiver of Immunity. To the fullest extent permitted by
applicable law, to the extent that any Foreign Subsidiary Borrower may be or
become entitled to claim for itself or its property any immunity on the ground
of sovereignty or the like from suit, court jurisdiction, attachment prior to
judgment, attachment in aid of execution of a judgment or execution of a
judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Foreign Subsidiary
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity with respect to its obligations under this Agreement.

     SECTION 9.16. Lender Representation – Professional Market Party. Each
Lender represents and warrants on the date that a Borrower incorporated or
resident in The Netherlands (each a “Dutch Borrower”) first becomes a party
hereto that the amount in relation to a loan/commitment to such Dutch Borrower
is at least €50,000 (or the equivalent in another currency) or that it is a
professional market party within the meaning of the Act on Financial Supervision
(Wet op het financieel toezicht) and the regulations promulgated thereunder.



ARTICLE X

GUARANTEE



     SECTION 10.01. Guarantee. The Company (for purposes of this Article, the
“Guarantor”) hereby guarantees to each Lender, each Issuing Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether by acceleration or otherwise) of the principal
of and interest on the Loans made by the Lenders



Credit Agreement



--------------------------------------------------------------------------------



- 75 -



to, or any Letters of Credit issued by any Issuing Lender for the account of,
each Subsidiary Borrower, and all other amounts from time to time owing to the
Lenders, the Issuing Lenders or the Administrative Agent by each Subsidiary
Borrower under this Agreement and the other Loan Documents, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantor hereby further
agrees that if any Subsidiary Borrower shall fail to pay in full when due
(whether by acceleration or otherwise) any of the Guaranteed Obligations, the
Guarantor will promptly pay the same, without any demand or notice whatsoever,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

     SECTION 10.02. Obligations Unconditional. The obligations of the Guarantor
under Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of any
Subsidiary Borrower under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantor
hereunder shall be absolute and unconditional under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by applicable law, the occurrence of any one or more of
the following shall not alter or impair the liability of the Guarantor
hereunder, which shall remain absolute and unconditional as described above:

   (i) at any time or from time to time, without notice to the Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived; 

   (ii) any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
or 

   (iii) the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with.

The Guarantor, to the fullest extent permitted by applicable law, hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Subsidiary
Borrower under this Agreement or any other agreement or instrument referred to
herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.



Credit Agreement



--------------------------------------------------------------------------------



- 76 -



     SECTION 10.03. Reinstatement. The obligations of the Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Subsidiary Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

     SECTION 10.04. Subrogation. The Guarantor hereby agrees that until the
payment and satisfaction in full of all Guaranteed Obligations and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 10.01, whether by subrogation or
otherwise, against any Subsidiary Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

     SECTION 10.05. Remedies. The Guarantor agrees that, to the fullest extent
permitted by applicable law, as between the Guarantor on the one hand and the
Administrative Agent and the Lenders on the other, the obligations of any
Subsidiary Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VII) for
purposes of Section 10.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any Subsidiary Borrower and that, in
the event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Subsidiary Borrower) shall forthwith become due and payable by the
Guarantor for purposes of Section 10.01.

     SECTION 10.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising until the expiration or termination of the Commitments and payment in
full of the principal of and interest on each Loan and all fees and other
amounts payable hereunder.

Credit Agreement

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

NYSE EURONEXT     By /s/ Nelson Chai                                      Name:
Nelson Chai      Title:    Chief Financial Officer


Credit Agreement

--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS   [NONE]  


Credit Agreement

--------------------------------------------------------------------------------

LENDERS   JPMORGAN CHASE BANK, N.A., as a Lender, an Issuing Lender and the
Administrative Agent     By /s/ Kevin T. Murphy                        
     Name: Kevin T. Murphy      Title:    Executive Director


Credit Agreement

--------------------------------------------------------------------------------

CITIBANK, N.A.   By /s/ Shannon Sweeney                             Name:
Shannon Sweeney      Title:    Vice President


Credit Agreement

--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH   By /s/ Jay
Chall                                           Name: Jay Chall      Title:   
Director   By /s/ Alain Schmid                                     Name: Alain
Schmid      Title:    Assistant Vice President


Credit Agreement

--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE   By /s/ Andrew S. Green                             Name:
Andrew S. Green      Title:    Director


Credit Agreement

--------------------------------------------------------------------------------

WACHOVIA BANK, N.A.   By /s/ Tyrone J. Williams                            Name:
Tyrone J. Williams      Title:    Senior Vice President


Credit Agreement

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.   By /s/ William J. Coupe                             
Name: William J. Coupe      Title:    Senior Vice President


Credit Agreement

--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.   By /s/ Janine M. Shugan                       
     Name: Janine M. Shugan      Title:    Authorized Signatory


Credit Agreement

--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA   By /s/ Louis Alder                                 
     Name: Louis Alder      Title:    Director


Credit Agreement

--------------------------------------------------------------------------------

MORGAN STANLEY BANK   By /s/ Daniel Twenge                            
     Name: Daniel Twenge      Title:    Authorized Signatory
                Morgan Stanley Bank


Credit Agreement

--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC   By /s/ Richard L. Tavrow                            Name:
Richard L. Tavrow      Title:    Director   By /s/ Mary E.
Evans                                  Name: Mary E. Evans      Title:   
Associate Director


Credit Agreement

--------------------------------------------------------------------------------

BARCLAYS BANK PLC   By /s/ C. Baylis                                     
     Name: C. Baylis      Title:    Associate Director


Credit Agreement

--------------------------------------------------------------------------------



SCHEDULE 1.01(a)





Commitments



Name of Lender   Commitment ($)   JPMorgan Chase Bank, N.A.   $250,000,000.00  
Citibank, N.A.   $250,000,000.00   Credit Suisse, Cayman Islands Branch  
$200,000,000.00   Société Générale   $200,000,000.00   Wachovia Bank, N.A.  
$200,000,000.00   Bank of America, N.A.   $166,666,666.67   Lehman Commercial
Paper Inc.   $166,666,666.67   Merrill Lynch Bank USA   $166,666,666.67   Morgan
Stanley Bank   $166,666,666.67   UBS Loan Finance LLC   $166,666,666.66  
Barclays Bank PLC   $66,666,666.66     _______________________ ___________ TOTAL
  $2,000,000,000.00


Schedule 1.01(a) to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT A





MCR Cost

Calculation of Mandatory Cost Rate



1.      The MCR Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.   2.      On the first day of each Interest Period for
any Loan denominated in Pounds Sterling or Euros (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender participating in such Loan, in
accordance with the paragraphs set out below. The MCR Cost will be calculated by
the Administrative Agent as a weighted average of such Lenders’ Additional Cost
Rates (weighted in proportion to the percentage participation of each such
Lender in the relevant Loan) and will be expressed as a percentage rate per
annum rounded upwards, if necessary, to four decimal places.   3.      The
Additional Cost Rate for any Lender lending from a specific lending office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that lending office.  
4.      The Additional Cost Rate for any Lender lending from a lending office in
the United Kingdom will be calculated by the Administrative Agent as follows:  
  (a) in relation to a Loan made in Pounds Sterling:

                [exhibit102x95x1.jpg]   
        (b) in relation to a Loan made in Euros:
               [exhibit102x95x2.jpg]
Where:

MCR Cost

--------------------------------------------------------------------------------

  A      is the percentage of Eligible Liabilities (in excess of any stated
minimum) which such Lender is from time to time required to maintain as an
interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.     B is the percentage rate of interest (excluding the
Applicable Margin and the MCR Cost and, if applicable, any additional amount of
interest specified in Section 2.15(d)) payable for the relevant Interest Period
on the Loan.     C is the percentage (if any) of Eligible Liabilities which such
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.     D is the percentage rate per annum
payable by the Bank of England to the Administrative Agent on interest bearing
Special Deposits.     E is designed to compensate the Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Reference
Lenders (as defined in this Exhibit) to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.   5.      For the
purposes of this Exhibit A:     (a)      “Eligible Liabilities” has the meaning
given to it from time to time under or pursuant to the Bank of England Act 1998
or (as may be appropriate) by the Bank of England.     (b)      “Fees Rules”
means the rules on periodic fees contained in the Supervision Manual of the
Financial Services Authority or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits.     (c)      “Financial Services Authority” means the body corporate
known by that name that has the functions conferred on it by or under the
Financial Services and Markets Act 2000 or any successor entity.     (d)     
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).     (e)      “Reference Lenders” means, collectively, the
principal London offices of JPMorgan Chase Bank, N.A., Citibank, N.A. and
Société Générale and such other banks as may be appointed by the Administrative
Agent in consultation with the Company.  

MCR Cost

--------------------------------------------------------------------------------

(f)      “Special Deposits” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England.            (g)      “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.  

6.     In application of the above formula, A, B, C and D will be included in
the formula as percentages (i.e. 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.    If requested by the Administrative Agent, each Reference Lender shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by such Reference
Lender to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Reference Lender as being the average of the Fee
Tariffs applicable to such Reference Lender for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of such Reference Lender.
  8.    Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:     (a)     the jurisdiction of
its applicable lending office; and     (b)     any other information that the
Administrative Agent may reasonably require for such purpose.     Each Lender
shall promptly notify the Administrative Agent of any change to the information
provided by it pursuant to this paragraph.   9.    The percentages of each
Lender for the purpose of A and C above and the rates of charge of each
Reference Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.   10.    The Administrative Agent shall have
no liability to any Person if such determination results in an Additional Cost
Rate which over or under compensates any Lender and shall  

MCR Cost

--------------------------------------------------------------------------------

  be entitled to assume that the information provided by any Lender or Reference
Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in all
respects.   11.    The Administrative Agent shall distribute the additional
amounts received as a result of the MCR Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender and each Reference Lender pursuant to paragraphs 3, 7 and 8 above.  
12.    Any determination by the Administrative Agent pursuant to this Exhibit A
in relation to a formula, the MCR Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to the Credit Agreement.   13.    The Administrative
Agent may from time to time, after consultation with the Company and the
Lenders, determine in its reasonable judgment and provide notice to the Company
and the Lenders of any amendments which are required to be made to this Exhibit
A in order to comply with any Change in Law or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.  

MCR Cost

--------------------------------------------------------------------------------



EXHIBIT B





ASSIGNMENT AND ASSUMPTION



     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.   Assignor:   ____________________________   2.   Assignee:  
____________________________         [and is an Affiliate/Approved Fund of
[identify Lender]]   3.   Borrower:   NYSE Euronext and certain of its
subsidiaries.   4.   Administrative Agent:  JPMorgan Chase Bank, N.A., as the
administrative agent under the         Credit Agreement   5.   Credit Agreement:
  Credit Agreement dated as of April 4, 2007 among NYSE         Euronext, the
Subsidiary Borrowers party thereto, the Lenders        

Assignment and Assumption

--------------------------------------------------------------------------------







- 2 -



party thereto and JPMorgan Chase Bank, N.A., as Administrative    Agent.


6.     Assigned Interest:          

--------------------------------------------------------------------------------

    Aggregate Amount of   Amount of         Commitment/Loans for  
Commitment/Loans   Percentage Assigned of     all Lenders   Assigned  
Commitment/Loans

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $   $                                          %

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $   $                                          %

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    $   $                                          %

--------------------------------------------------------------------------------



Effective Date: ________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR   [NAME OF ASSIGNOR]      By:______________________________      Title:
  ASSIGNEE   [NAME OF ASSIGNEE]     By:______________________________    
 Title:


Assignment and Assumption

--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,
 as Administrative Agent

By_________________________________

Title:

[Consented to:]

NYSE EURONEXT




By________________________________

Title:

Assignment and Assumption

--------------------------------------------------------------------------------



ANNEX 1



STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

     1.   Representations and Warranties.

     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of any Group Member, any of its
Affiliates or any other Person obligated in respect of the Credit Agreement or
(iv) the performance or observance by any Group Member, any of its Affiliates or
any other Person of any of their respective obligations under the Credit
Agreement.

     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. If on the date
of this Assignment and Assumption there exists a Borrower that is incorporated
or resident in The Netherlands, the Assignee represents and warrants to each
such Borrower incorporated or resident in The Netherlands (each a “Dutch
Borrower”) on the date of this Assignment and Assumption that the amount in
relation to a loan/commitment to such Dutch Borrower is at least €50,000 (or the
equivalent in another currency) or that it is a professional market party within
the meaning of the Act on Financial Supervision (Wet op het financieel toezicht)
and the regulations promulgated thereunder.



Assignment and Assumption



--------------------------------------------------------------------------------



- 2 -



     2.   Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

     3.   General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Assignment and Assumption

--------------------------------------------------------------------------------



EXHIBIT C





[Form of Subsidiary Borrower Designation]

SUBSIDIARY BORROWER DESIGNATION





                      _____________, 20__






To JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue
New York, New York 10017





Attention:





Re: Subsidiary Borrower Designation





Ladies and Gentlemen:



     Reference is made to the Credit Agreement (the “Credit Agreement”) dated as
of April 4, 2007 among NYSE Euronext (the “Company”), the Subsidiary Borrowers
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the respective meanings assigned to such terms in
the Credit Agreement.

     The Company hereby designates [________] (the “Subject Subsidiary”), a
Subsidiary of the Company and a [corporation] duly organized under the laws of
[________], as a Subsidiary Borrower in accordance with Section 2.20(a) of the
Credit Agreement until such designation is terminated in accordance with Section
2.20(c) .

     The Subject Subsidiary hereby accepts the above designation and hereby
expressly and unconditionally accepts the obligations of a Subsidiary Borrower
under the Credit Agreement, adheres to the Credit Agreement and agrees and
confirms that, upon your execution and return to the Company of the enclosed
copy of this Subsidiary Borrower Designation, it shall be a Subsidiary Borrower
for purposes of the Credit Agreement and agrees to be bound by and perform and
comply with the terms and provisions of the Credit Agreement applicable to it as
if it had originally executed the Credit Agreement as a Subsidiary Borrower.

     The Company hereby confirms and agrees that after giving effect to this
Subsidiary Borrower Designation the Guarantee of the Company contained in
Section 12 of the Credit Agreement shall apply to all of the obligations of the
Subject Subsidiary under the Credit Agreement.

Subsidiary Borrower Designation

--------------------------------------------------------------------------------

     The Subject Subsidiary hereby represents and warrants that each of the
representations and warranties set forth in Article III of the Credit Agreement
is true and correct as it relates to the Subject Subsidiary.

     The Subject Subsidiary’s addresses for notices, other communications and
service of process provided for in the Credit Agreement shall be given in the
manner, and with the effect, specified in Sections 10.01 of the Credit Agreement
to it at its “Address for Notices” specified on the signature pages below.

     The Subject Subsidiary shall deliver to the Administrative Agent the
documents and certificates set forth in, or required by, Section 2.20 of the
Credit Agreement.

     The designation of the Subject Subsidiary as a Subsidiary Borrower under
the Credit Agreement shall become effective as of the date (the “Joinder
Effective Date”) on which the Administrative Agent accepts this Subsidiary
Borrower Designation as provided on the signature pages below. As of the Joinder
Effective Date, the Subject Subsidiary shall be entitled to the rights, and
subject to the obligations, of a Subsidiary Borrower. Except as expressly herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect.

     The Subject Subsidiary hereby agrees that this Subsidiary Borrower
Designation, the Credit Agreement and the Notes shall be governed by, and
construed in accordance with, the law of the State of New York. The Subject
Subsidiary hereby submits to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America, in each case sitting in
New York County, and any appellate court from any thereof, for the purposes of
all legal proceedings arising out of or relating to this Subsidiary Borrower
Designation, the Credit Agreement or the transactions contemplated thereby. THE
SUBJECT SUBSIDIARY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SUBSIDIARY BORROWER DESIGNATION, THE CREDIT
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

     This Subsidiary Borrower Designation may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement.

Subsidiary Borrower Designation

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company and the Subject Subsidiary have caused this
Subsidiary Borrower Designation to be duly executed and delivered as of the day
and year first above written.

NYSE EURONEXT     By__________________________ Name:     Title:         [NAME OF
SUBJECT SUBSIDIARY] a __________ [corporation]     By__________________________
Name:     Title:       Address for Notices
                                              
                                              
                                              
Attn:                                       
Fax:                                        
Tel:                                         


Subsidiary Borrower Designation

--------------------------------------------------------------------------------



ACCEPTED



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



 

By__________________________
Name:
Title:

Subsidiary Borrower Designation

--------------------------------------------------------------------------------



EXHIBIT D





[Form of Subsidiary Borrower Termination Notice]



SUBSIDIARY BORROWER TERMINATION NOTICE



                                                                                          
[Date]



To:      JPMorgan Chase Bank, N.A. (the “Administrative Agent”)

From:  NYSE Euronext (the “Company”)

           Reference is made to the Credit Agreement (the “Credit Agreement”)
dated as of April 4, 2007 among the Company, the Subsidiary Borrowers party
thereto, the Lenders party thereto and the Administrative Agent. Terms used
herein having the meanings assigned to them in the Credit Agreement.

           The Company hereby gives notice pursuant to Section 2.20(c) of the
Credit Agreement that, effective as of the date hereof, [____________] (the
“Subject Subsidiary”) is terminated as a Subsidiary Borrower under the Credit
Agreement and all commitments by the Lenders to make Loans to, and of the
Issuing Lenders to issue, and of the Lenders to acquire participations in,
Letters of Credit for the account of, such Subsidiary Borrower under the Credit
Agreement are hereby terminated.

           Pursuant to Section 2.20(c) of the Credit Agreement, the Company
hereby certifies that there are no outstanding Loans made to or Letters of
Credit for the account of the Subject Subsidiary, or unpaid interest thereon or
other amounts owing by the Subject Subsidiary under the Credit Agreement.

           All obligations of Subject Subsidiary arising in respect of any
period in which Subject Subsidiary was, or on account of any action or inaction
taken by Subject Subsidiary as, a Subsidiary Borrower under the Credit Agreement
shall survive the termination effected by this notice.

NYSE EURONEXT     By__________________________ Name: Title:


Subsidiary Termination Notice

--------------------------------------------------------------------------------